                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________
IN RE: SUBOXONE (BUPRENORPHINE              :
HYDROCHLORIDE AND NALAXONE)                 :
ANTITRUST LITIGATION                        : MDL NO. 2445
                                            : 13-md-2445
THIS DOCUMENT APPLIES TO                    :
ALL ACTIONS                                 :
___________________________________________ :

Goldberg, J.                                                                   September 26, 2019

                                         MEMORANDUM

           The Plaintiffs in this multi-district litigation case allege anticompetitive conduct by

Defendant Reckitt Benckiser, Inc. (“Reckitt”) 1 in connection with their Suboxone product—a drug

used to combat opioid addiction. Plaintiffs’ claims focus on a relatively new theory of antitrust

liability, referred to as a “product hop,” pursuant to the unique regulatory and statutory scheme that

governs the marketing and distribution of pharmaceutical drugs.               Under this theory, a

pharmaceutical company makes modest reformulations to a brand-name drug prior to the expiration

of its market exclusivity for the purpose of stymieing generic competition and preserving monopoly

profits.

           The Plaintiffs are the Direct Purchasers of Suboxone (“Direct Purchasers” or “DPPs”) and

the End Payors of Suboxone (“End Payors” or “EPPs”), who claim that Reckitt switched from

sublingual Suboxone tablets to a sublingual Suboxone film for the purpose of foreclosing generic

competition. According to Plaintiffs, this switch (the “product hop”) was accompanied by Reckitt

disparaging the tablet through fabricated safety concerns and ultimately removing Suboxone tablets


 1
       Reckitt is currently known as Indivior, Inc. In December 2014, Reckitt Benckiser
Pharmaceuticals, Inc. was demerged from its prior parent, the Reckitt Benckiser Group PLC, into
Indivior PLC. Although Indivior is technically the named defendant in this case, the pleadings and
many of the relevant exhibits use the name “Reckitt.” To avoid confusion, I will refer to Defendant
as “Reckitt.”
from the market just as generic Suboxone tablets were able to begin competing. Reckitt is also

alleged to have manipulated FDA regulations to delay the entry of generic Suboxone onto the

market, thereby unlawfully maintaining a monopoly in violation of Section 2 of the Sherman Act.

According to all Plaintiffs, Reckitt’s conduct foreclosed competition and resulted in the

overpayment for Suboxone. Reckitt acknowledges the product switch, but strenuously asserts that

the switch was done to market and sell an improved and superior product.

        Both the DPPs and the EPPs have now sought class certification. For the following reasons,

I will certify the DPP class under Federal Rule of Civil Procedure 23(b)(3), deny certification of the

EPP class under Federal Rule of Civil Procedure 23(b)(2), and grant certification of the EPP class

under Federal Rule of Civil Procedure 23(c)(4).

I.      FACTUAL BACKGROUND

        To fully understand the basis of Plaintiffs’ antitrust theories and their requests for class

certification, a review of the regulatory background and the alleged anticompetitive conduct is

necessary. The pertinent facts alleged by Plaintiffs are as follows: 2

        A. Regulatory Framework – Hatch-Waxman Act

            1. Generic Drug Approval Process

        Under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301–92 (“FDC Act”), a

manufacturer who creates a new drug must obtain the approval of the Food and Drug Administration



2
        Although a court should go beyond the complaint to determine whether a class should be
certified, a plaintiff has no obligation to establish the merits of the case at the certification stage. In
re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 311, 316 (3d Cir. 2008). For the sole purpose
of understanding the premise of the present case, I will take the allegations of the operative
complaints as true, but will engage in a more “rigorous assessment” of the available evidence when
conducting class certification review.
        The Direct Purchasers’ and the End Payors’ Complaints contain almost identical allegations.
To avoid confusion, the facts recited herein will be derived from the Direct Purchasers’ consolidated
Amended Complaint. Where the allegations in the complaints differ, I will distinguish accordingly.
                                                    2
(“FDA”) to sell the new drug by filing a New Drug Application (“NDA”). An NDA must include

submission of specific data concerning the safety and efficacy of the drug, as well as any information

on applicable patents. (Direct Purchaser Plaintiffs’ (“DPP”) Sec. Am. Compl. ¶ 43.)

       In an effort to speed the entry of generic drugs into the market, Congress passed the Drug

Price Competition and Patent Term Restoration Act of 1984 (“Hatch-Waxman”), 12 U.S.C. § 355.

Hatch-Waxman provides brand-name manufacturers with several means, in addition to traditional

patent rights, to obtain protection from generic competition for set, and specifically limited, periods

of time. For example, for truly new and innovative pioneer drugs, the FDA may grant a brand

manufacturer a “new chemical entity” (“NCE”) exclusivity period of five years. (Id.) If an NDA

drug treats a rare condition, the FDA may grant seven years of orphan drug exclusivity during which

time no corresponding generic drug may be approved or commercialized. (Id. ¶¶ 44–45.)

       The Hatch-Waxman Act also simplified the regulatory hurdles for prospective generic

manufacturers by eliminating the need for them to duplicate the clinical studies used to obtain

approval for the brand-name counterpart drug. Under the Act, generic manufacturers may file and

gain approval for their drugs through filing an Abbreviated New Drug Application (“ANDA”),

which relies on the scientific findings of safety and efficacy included by the brand-name drug

manufacturer in the original NDA. The ANDA filer must scientifically establish that the generic

drug it intends to market is just as safe and effective as the corresponding brand-name drug through

demonstrations of bioequivalence, i.e., that the generic product delivers the same amount of active

ingredient into a patient’s blood stream for the same amount of time as does the corresponding

brand-name drug, and hence has the same clinical effect. (Id. ¶¶ 46–47.)

       Oral drugs proven to be both bioequivalent and pharmaceutically equivalent—meaning the

generic drug has the same active ingredient as the branded oral drug—receive an “AB” rating from

the FDA, indicating they are therapeutically equivalent to other drugs with the same rating in the

                                                  3
same category. In most cases, only oral generic drugs with an AB rating may be substituted by

pharmacists for a physician’s prescription of a brand-name drug without the physician’s approval.

Once the FDA approves an ANDA and determines that the generic drug is AB-rated to the branded

drug, state laws govern how the generic may be substituted for the brand-name drug prescribed by

physicians. In most states and under most health plans, a pharmacist may, and in many cases must,

substitute an AB-rated generic drug for a prescribed brand-name drug. (Id. ¶¶ 48–49, 55.)

        Competition from low cost AB-rated generic drugs saves consumers billions of dollars a

year. When an AB-rated generic drug enters the market, the brand-name company often suffers a

rapid, steep decline in sales. AB-rated generic competition enables direct and indirect purchasers

to obtain both the generic drugs and the brand-name drugs at substantially lower prices. (Id ¶¶ 56–

58.)

            2. The SSRS/REMS Process

        Under the FDA Amendments Act of 2007, the FDA has the authority to require Risk

Evaluation and Mitigation Strategies (“REMS”) from manufacturers to ensure that the benefits of a

drug or biological product outweigh its risks. A REMS can include a medication guide, a package

insert, and potential restrictions on the distribution of the drug. If a REMS is required for a particular

generic product, the FDA will withhold ANDA approval until such time that an appropriate REMS

has been created by the ANDA sponsor. The FDA can also require that ANDA sponsors coordinate

with the manufacturer of the branded counterpart drug for the purposes of creating a Single Shared

REMS program (“SSRS”), which is a single REMS program to be used by both the sellers of the

brand drug and AB-rated generic equivalents. Congress has specifically prohibited brand-name

drug manufacturers from using REMS “to block or delay approval of” ANDAs. (Id. ¶¶ 62–65.)




                                                    4
           3. Citizen Petitions

       Pharmaceutical companies have multiple avenues and opportunities through which to

communicate their views to the FDA. One such avenue is by filing a “Citizen Petition,” which

provides a forum for individuals or businesses to express and support genuine concerns about the

safety, scientific, or legal issues regarding a product at any time before, or after, market entry. To

move the FDA to take action regarding drug approval requirements, the petition must include

supportive, clinically meaningful data, and the requested relief must be consistent with the Hatch-

Waxman statutory and regulatory framework. The FDA must respond to each Citizen Petition

within 180 days after the date on which the petition was submitted, and the response may approve

the request in whole or in part, or deny the request. A response to a Citizen Petition may be appealed

under the Administrative Procedures Act. (Id. ¶¶ 66–70.)

       Plaintiffs claim that abusive and anticompetitive Citizen Petitions have become an

increasingly common problem in the last several years and, in some cases, are filed with the intended

effect of delaying the approval of generic drugs while the FDA evaluates the Citizen Petition. To

deal with the potential anticompetitive abuse of the citizen petition process, Congress passed the

Food and Drug Administration Amendments Act (“FDAAA”), enacted on September 27, 2007,

which adds new section 505(q) to the FDC Act. This section provides that the FDA may not delay

approval of an ANDA application because of a requirement to take action related to the pending

Citizen Petition unless the delay is necessary to protect the public health. (Id. ¶¶ 73, 75, 77.)

       B. FDA Approval of Suboxone Tablets

       Defendant Reckitt developed two buprenorphine products for the treatment of opioid

addiction: (a) a single-entity buprenorphine product, Subutex, intended for a brief induction stage,

and (b) Suboxone, a buprenorphine-naloxone combination for post-induction maintenance

treatment. At the time of their introduction, Subutex tablets and Suboxone tablets were the only

                                                   5
pharmaceuticals on the market that provided maintenance treatment for patients suffering from

opioid addiction that could also be prescribed in an office setting for the patient’s home use. All

other opioid addiction maintenance treatments, such as methadone, could only be dispensed at a

clinic. (Id. ¶ 82.)

        Although the FDA approved Reckitt’s NDA for Suboxone tablets in 2002, Reckitt had no

patent protection and relied primarily on seven years of orphan drug exclusivity. Orphan drug

designation is granted where (a) a product is intended to treat a disease or condition that has a U.S.

prevalence of less than 200,000 persons; or (b) where the sponsor can show that there is no

reasonable expectation that the costs of developing and making the drug will be recovered from U.S.

sales, despite the fact that the product treats a disease or condition that has a U.S. prevalence of

200,000 or more individuals. FDC Act § 526(a)(2)(A & B). Suboxone’s orphan drug exclusivity

expired on October 8, 2009. (Id. ¶ 84.)

        C. Alleged Anticompetitive Conduct

        1.      Product-Hopping: Development of Suboxone Film and the Alleged
                Destruction of the Tablet Market

        In early 2006, in an effort to avoid generic competition with its Suboxone product, Reckitt

allegedly began searching for a way to replace Suboxone tablets with a product not subject to

automatic generic substitution. Reckitt opted to develop a Suboxone sublingual film, which, even

though bioequivalent to tablets, would not be AB-rated to tablets—and thus not automatically

substitutable by pharmacists due to a difference in dosage form. Although Suboxone film cost more

to make, Reckitt allegedly started exploring a strategy in the United States to coerce doctors to

prescribe and pharmacists to dispense film in lieu of tablets. (Id. ¶¶ 86–87, 89.)

        The NDA for Suboxone film was submitted on October 20, 2008, and was approved on

August 30, 2010. The three-year exclusivity for Suboxone film extended to August, 2013. In


                                                  6
addition, the film is covered by patent 8,017,150 (“the ’150 patent”), which will not expire until

September 2023. (Id. ¶¶ 91–92.)

        Plaintiffs allege that there are few differences between Suboxone film and Suboxone tablets,

and that film is not superior to tablets. Plaintiffs point out that the two products are so similar that

Reckitt submitted safety and efficacy studies performed on Suboxone tablets when seeking approval

of the Suboxone film NDA. The tablets and film are alleged to have equivalent bioavailability,

meaning that the products release the same amount of active ingredients into a patient’s bloodstream.

(Id. ¶ 93.)

        Although Reckitt indicated in its NDA that the film’s individual packaging reduced the risk

for accidental pediatric exposure to the drug, Plaintiffs assert that the evidence provided by Reckitt

on this issue was flawed. Indeed, the FDA expressed concerns that the film may present increased

risk for accidental pediatric exposure because the filmstrip dissolves more quickly than the tablet

and, therefore, may be more difficult for a child to spit out in the event of exposure. The FDA also

had concerns that film had a higher risk of abuse than tablets because film is easier to conceal,

dissolve, and inject. Finally, the FDA informed Reckitt that it did “not agree that the packaging for

[Suboxone film] provides meaningful incremental protection against pediatric exposure.” (Id. ¶¶

94–97.)

        Once the FDA approved Suboxone film NDA in 2010, Reckitt allegedly launched a

fraudulent sales and marketing campaign against the tablet for the purpose of diverting sales from

the tablet, which would soon face generic competition, to the patent-protected film. After Suboxone

was originally launched in 2002, Reckitt spent several years building the market by (a) generating

public acceptance/demand for office-based treatment; and (b) building a network of doctors that

were able and willing to offer Suboxone treatment to addicts. This network of doctors had more

influence over the product selection than is usually the case because only 12,800 doctors have

                                                   7
government certification to treat Suboxone patients, and even fewer actually treat Suboxone

patients. Moreover, there are limits on how many Suboxone patients a doctor can treat at any one

time. These factors make it difficult for patients to find and/or switch doctors. (Id. ¶¶ 102, 105,

109–110.)

       Understanding the crucial role doctors played in the distribution of Suboxone, Reckitt

allegedly began creating economic disincentives to penalize doctors who did not push their patients

to film. Reckitt also developed a program providing economic incentives to doctors who did push

their patients to use film. Even though tablets were purportedly cheaper to produce, Reckitt priced

tablets higher than film. (Id. ¶¶ 111–115, 120.)

       According to Plaintiffs, Reckitt then implemented a massive fraudulent sales and marketing

campaign to advance the conversion of all Suboxone prescriptions from tablets to film. This

“product-hopping marketing campaign” included several tactics, including: (a) a wide-ranging

fraudulent marketing campaign in which Reckitt’s sales representatives promoted only the film

formulation and discouraged physicians from writing prescriptions for the original tablet

formulation under the pretext of alleged safety concerns with the tablet; (b) publicly announcing

that Reckitt was pulling Suboxone tablets from the market due to the false safety issues; and (c)

publicly seeking an FDA determination that Suboxone tablets were voluntarily pulled from the

market by Reckitt due to “safety” issues (even though Reckitt had not actually pulled the tablets

from the market). On September 25, 2012, Reckitt publicly announced that it would discontinue

selling branded Suboxone tablets in the U.S. based on purported safety reasons. Yet, Reckitt

continued selling the tablets until early March 2013, while it implemented the conversion to film.

(Id. ¶¶ 130–132.)




                                                   8
       2.     Abuse of the SSRS/REMS Process

       Aside from the product switch and concurrent attempted destruction of the tablet market,

Reckitt purportedly engaged in a series of actions to delay generic competition, one of which was

abuse of the SSRS/REMS process. (Id. ¶ 134.)

       In 2009 and 2011, Actavis, Inc. (“Actavis”) and Amneal Pharmaceuticals, LLC (“Amneal”)

(collectively, the “Generics”), respectively, filed ANDAs for generic Suboxone tablets.        On

December 22, 2011, the FDA approved a REMS performed by Reckitt on the issue of the risk of

pediatric exposure to Suboxone tablets. Through the REMS, the FDA required that Reckitt address

pediatric exposures via FDA-approved labeling. On January 6, 2012, the FDA sent all sponsors of

pending ANDAs for Suboxone tablets a notification letter stating that all branded and generic

Suboxone products would be subject to a Single Shared REMS program (“SSRS”). ANDA filers

were directed to contact Reckitt to collaborate on the creation of an SSRS program. The FDA set a

compliance date of May 6, 2012 for the SSRS. The FDA gave a short turn-around time, assuming

that the recently approved REMS performed by Reckitt would simply be amended to add the

bioequivalent generic products. (Id. ¶¶ 135–138, 140.)

       Plaintiffs allege that Reckitt used the SSRS as a means to undermine and delay generic entry

by feigning cooperation in the SSRS development process. During the next six months, ANDA

applicants for generic Suboxone Tablets sought to negotiate the SSRS process in good faith, but

Reckitt allegedly delayed by making unreasonable demands on the generic companies as a

precondition of Reckitt’s cooperation in the SSRS, despite the fact that such delay tactics are

expressly prohibited by 21 U.S.C. § 355-1(f)(8).      Reckitt reportedly turned down numerous

invitations to participate in meetings with the Generics, and refused to engage in substantive

discussions until the Generics agreed to a number of conditions, including “an upfront agreement

that all manufacturers would share the costs of product liability for future potential lawsuits.”

                                                9
Plaintiffs further allege that Reckitt refused to share non-public information from its REMS program

until its demands were met. (Id. ¶¶ 142–145.)

       The Generics complained to the FDA about Reckitt’s alleged delay tactics, and a meeting

was held on June 18, 2012. The FDA acknowledged during this meeting that it could not compel

Reckitt to share its non-public REMS program, and suggested that the Generics develop a new SSRS

without using Reckitt’s information. Although the FDA implored Reckitt and the Generics to work

together in good faith and not attempt to block or delay, Plaintiffs claim that Reckitt’s obstructionist

actions continued, and that Reckitt refused to cooperate unless the Generics agreed to provide

Reckitt veto authority or a super-majority vote on all issues relating to the SSRS. Two days before

the SSRS was submitted, Reckitt allegedly argued, for the first time, that an important element of

the REMS had been omitted, and it refused to sign the SSRS. In mid-September 2012, the FDA

provided comments regarding the proposed new SSRS, and Reckitt maintained that it desired to

continue collaborating. Ultimately, on October 3, 2012, given Reckitt’s intransigence, the Generics

sought a waiver for approval of their Generics-only SSRS on October 3, 2012. (Id. ¶¶ 145–150.)

       3.      Sham Citizen Petition

       Reckitt learned that the FDA planned to grant final approval to several generic tablets in the

fall of 2012. By that time, Reckitt had not converted all of its Suboxone unit sales from tablet to

film. (Id. ¶ 151.)

       On September 25, 2012, Reckitt formally announced its intent to permanently withdraw

Suboxone tablets from the U.S. market for purported reasons of safety. That same day, Reckitt filed

a Citizen Petition with the FDA to block approval of all pending Suboxone ANDAs on alleged

safety grounds. The Citizen Petition requested that the FDA take three actions: (a) refrain from

approving any buprenorphine NDA or ANDA for the treatment of opioid addiction that did not

include a targeted pediatric exposure education program; (b) refrain from approving applications for

                                                  10
buprenorphine for opioid addiction that lacked unit-dosage packaging; and (c) refrain from

approving any buprenorphine/naloxone ANDA for addiction treatment until the FDA determined

whether the reference listed drug, Suboxone tablets, had been discontinued for safety reasons. (Id.

¶¶ 152–154.)

       As to the first requested action, Plaintiffs allege that it was baseless since Reckitt was well

aware (a) that its “targeted pediatric exposure education program” was not part of the FDA-approved

REMS or labeling for Suboxone tablets, and (b) that the FDA-approved REMS and labeling for

Suboxone tablets already contained the substantive material that had to be mimicked by ANDA

filers in order for them to gain final FDA approval. Thus, the FDA had no statutory or regulatory

ability to require ANDA filers to mimic non-approved labeling and REMS materials in order to

obtain approval. As to the third request, Plaintiffs allege that it was baseless because Reckitt had

not actually discontinued its sale of Suboxone tablets, and the FDA had no authority to engage in

advisory opinions about the reasons why a drug had been discontinued when, in fact, it had not

actually been discontinued. Finally, as to the second request, Plaintiffs allege that it was baseless

because Reckitt had successfully sold Suboxone tablets in bulk containers for over ten years, the

tablets were sold in child-resistant bottles, the tablets had FDA-approved labeling and REMS, the

FDA did not believe that unit-dose packaging was superior to child-resistant bottles, and Reckitt did

not present clinically significant, well-controlled studies demonstrating that Suboxone tablets in

bulk containers were unsafe. (Id. ¶¶ 157, 162–163.)

       In short, according to Plaintiffs, Reckitt failed to provide well-controlled, statistically-

significant scientific support for its call for the FDA to refuse to approve ANDAs for generic

Suboxone tablets, which made the Citizen Petition a sham. Indeed, Reckitt was aware of pediatric

exposure issues regarding Suboxone as early as 2002, having sold Suboxone tablets in blister

packaging in Canada and Europe for years, yet purportedly used the packaging issue to delay the

                                                 11
launch of generic competitors by raising the safety issues at the last possible moment. (Id. ¶¶ 171,

173–74.)

       Ultimately, on February 22, 2003, the FDA denied the Citizen Petition, noting the lack of

evidentiary support and acknowledging the inconsistency between Reckitt’s Citizen Petition and its

prior behavior. It referred Reckitt’s conduct to the Federal Trade Commission (“FTC”) for antitrust

investigation. In the interim, however, Reckitt made millions in additional Suboxone sales. (Id.

¶¶ 155, 182.)

       4.       The Tablet Withdrawal

       Immediately after the denial of Reckitt’s Citizen Petition, the FDA granted final approval to

the ANDAs of two generic manufacturers, Amneal and Actavis, for generic versions of Suboxone

tablets. Three weeks later, on March 18, 2013, Reckitt withdrew its Suboxone tablets from the

market. As a result, a patient would receive the generic Suboxone tablets only if a doctor specifically

prescribed the generic tablets, which doctors were less likely to do because of Reckitt’s

disparagement of generic tablets. (Id. ¶¶ 184–185.)

       D. Effects on Competition and Damages

       Plaintiffs allege that Reckitt’s actions had the effect of substantially destroying demand for

Suboxone tablets before generic tablets entered the market. Absent Reckitt’s actions, the generic

Suboxone tablets would theoretically have entered the market and competed with branded Suboxone

tablets, resulting in migration from the more expensive brand to the less-expensive generic. Both

the Direct Purchaser Class and the End Payor Class allege that this conduct has caused their

members to pay inflated prices for co-formulated buprenorphine/naloxone products. (Id. ¶¶ 186–

187, 189.)




                                                  12
       E. Causes of Action

       In their Second Amended Complaint, the Direct Purchasers bring claims under § 2 of the

Sherman Act for: (1) unlawful maintenance of monopoly power through an overarching scheme to

prevent or delay generic competition (“Count I”); (2) unlawful maintenance of monopoly power by

conversion of the market from tablet to film formulation (“Count II”); (3) unlawful maintenance of

monopoly power by intentionally delaying the SSRS process and violating 21 U.S.C. § 355-1(f)(8)

(“Count III”); (4) unlawful maintenance of monopoly power by filing a sham Citizen Petition

(“Count IV”); and (5) unlawful maintenance of monopoly power by fraudulently delaying the filing

of the Citizen Petition until the eve of generic ANDA approval (“Count V”).

       The End Payors assert the following causes of action in their Second Amended Complaint:

(1) monopolization and monopolistic scheme under state law (“Count I”); (2) attempted

monopolization under state law (“Count II”); (3) unfair and deceptive trade practices under state

law (“Count III”); (4) injunctive and declaratory relief under section 16 of the Clayton Act for

Reckitt’s violations of section 2 of the Sherman Act (Count IV), and (5) unjust enrichment under

state law (“Count V”). 3

II.    MOTION TO EXCLUDE RUSSELL LAMB’S EXPERT REPORT

       The Direct Purchaser Plaintiffs’ (“DPPs”) Motion for Class Certification relies, in large part,

on the expert report of Dr. Russell Lamb. Dr. Lamb opines that the DPPs can prove—using evidence

common to the class—that the direct purchasers of Suboxone Tablets suffered antitrust injury on a

class-wide basis. Dr. Lamb has also calculated damages the class incurred as a result of Reckitt’s

hard switch scheme. Reckitt argues that Dr. Lamb’s opinions and report are fundamentally unsound



3
       Aside from the Direct Purchasers and the End Payors, a group of States Attorneys General
have pressed similar claims against Reckitt. As they do not require class analysis, I do not include
them in the discussion here.
                                                 13
and should be excluded from consideration. The DPPs respond that Reckitt’s Motion is nothing

more than an attack on the merits of Plaintiffs’ claims rather than a legitimate Daubert challenge to

Dr. Lamb’s methodology.

        The United States Supreme Court has strongly suggested that a full examination pursuant to

the decision in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), is necessary prior to

class certification. See WalMart Stores, Inc. v. Dukes, 564 U.S. 338, 354 (2011) (“The District

Court concluded that Daubert did not apply to expert testimony at the certification stage of class-

action proceedings. We doubt that is so . . .” (internal citation omitted)). Interpreting Dukes, the

United States Court of Appeals for the Third Circuit has held that “a plaintiff cannot rely on

challenged expert testimony, when critical to class certification, to demonstrate conformity with

Rule 23 unless the plaintiff also demonstrates, and the trial court finds, that the expert testimony

satisfies the standard set out in Daubert.” In re Blood Reagents Antitrust Litig., 783 F.3d 183, 187

(3d Cir. 2015).

        Because my ruling on Reckitt’s Daubert motion affects the outcome of my class certification

decision, I will address that issue at the outset.

        A.        Standard of Review

        Federal Rule of Evidence 702 provides:

                  A witness who is qualified as an expert by knowledge, skill,
                  experience, training, or education may testify in the form of an
                  opinion or otherwise if:
                  (a) The expert’s scientific, technical, or other specialized knowledge
                      will help the trier of fact to understand the evidence or to
                      determine a fact in issue;
                  (b) The testimony is based on sufficient facts or data;
                  (c) The testimony is the product of reliable principles and methods;
                      and
                  (d) The expert has reliably applied the principles and methods to the
                      facts of the case



                                                     14
Fed. R. Evid. 702. Rule 702 places district courts in the role of “gatekeeper,” requiring courts to

“‘ensure that any and all [expert] testimony . . . is not only relevant, but reliable.’” Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S. 137, 147 (1999) (quoting Daubert, 509 U.S. at 589). The party offering

an expert must demonstrate, by a preponderance of the evidence, that the expert’s qualifications and

opinions comply with Federal Rule of Evidence 702. See Daubert, 509 U.S. at 592–93 (citation

omitted). Rule 702 has “a liberal policy of admissibility,” Pineda v. Ford Motor Co., 520 F.3d 237,

243 (3d Cir. 2008) (citation omitted), and “embodies a trilogy of restrictions on expert testimony:

qualification, reliability, and fit.” Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003) (citations

omitted).

       Reckitt does not challenge either Dr. Lamb’s qualification or the “fit” of his testimony, but

rather focuses solely on the reliability of his methodology.

       The reliability restriction requires that the testimony be based upon “the ‘methods and

procedures of science’ rather than on ‘subjective belief or unsupported speculation’” and that the

expert have “‘good grounds’ for his or her belief.” Calhoun v. Yamaha Motor Corp., U.S.A., 350

F.3d 316, 321 (3d Cir. 2003) (quotations omitted).          In that respect, reliability mandates an

examination into the expert’s conclusions in order to determine “whether [the conclusions] could

reliably flow from the facts known to the expert and [the] methodology used.” In re Diet Drugs

(Phentermine/Fenfluramine/Dexfenfluramine) Prod. Liab. Litig., 706 F.3d 217, 225 n.7 (3d Cir.

2013) (quoting Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000) (internal quotation marks

omitted)).

       The Third Circuit has identified the following non-exhaustive factors to be taken into

consideration when evaluating the reliability of a particular methodology: (1) whether a method

consists of a testable hypothesis; (2) whether the method has been subject to peer review; (3) the

known or potential rate of error; (4) the existence and maintenance of standards controlling the

                                                  15
technique’s operation; (5) whether the method is generally accepted; (6) the relationship of the

technique to methods which have been established to be reliable; (7) the qualifications of the expert

witness testifying based on the methodology; and (8) the non-judicial uses to which the method has

been put. Elcock v. Kmart Corp., 233 F.3d 734, 745–46 (3d Cir. 2000).

       Importantly, the rule does not require the party proffering the expert to demonstrate the

“correctness” of the expert’s opinion. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 744 (3d Cir.

1994) (concluding that the “evidentiary requirement of reliability” amounts to a lower burden “than

the merits standard of correctness”). Rather, the party need only demonstrate “by a preponderance

of the evidence” that the expert’s opinion bears adequate indicia of reliability. Id. Indeed, “[a]

judge will often think that an expert has good grounds to hold the opinion . . . even though the judge

thinks the opinion otherwise incorrect.” Id. Therefore, “[t]he focus . . . must be solely on principles

and methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at 595. “When the

methodology is sound, and the evidence relied upon sufficiently related to the case at hand, disputes

about the degree of relevance or accuracy (above this minimum threshold) may go to the testimony’s

weight, but not its admissibility.” i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 852 (Fed. Cir.

2010), aff'd, 564 U.S. 91 (2011).

       B.      Discussion

       The challenged portion of Dr. Lamb’s report analyzes whether the DPPs can prove that the

direct purchasers of Suboxone Tablets suffered an antitrust injury on a class-wide basis using

evidence common to the class. Dr. Lamb considers the DPPs’ claim that Reckitt’s scheme involved

three major anticompetitive components: inflation of the brand tablet prices paid by all class

members, delay of generic entry, and inflation of the film’s share of the Suboxone market that

prevented generic tablets from being dispensed. These practices, according to the DPPs, helped

Reckitt shift the market from tablet to film. Assuming these facts, Dr. Lamb concludes that all class

                                                  16
members suffered three types of aggregate classwide damages corresponding to the above effects:

(1) overcharges relating to Reckitt’s increase of brand tablet prices before generic tablets launched;

(2) overcharges relating to Reckitt’s delay of the entry of generic tablets into the market; and (3)

overcharges relating to the hard switch of the market from tablets to film, meaning that when lower-

priced generic tablets came on the market, prescriptions were already being written for film.

       Reckitt presses five challenges to the reliability of Dr. Lamb’s report: (1) Dr. Lamb’s

methodology improperly attributes damages to lawful, pro-competitive pricing practices; (2) Dr.

Lamb’s but-for price calculations reflect “chargeback” sales revenue that has no place in a

calculation of alleged overcharges; (3) Dr. Lamb’s report fails to show a link between the alleged

“hard switch scheme” and the “but-for” market share of generic products; (4) Dr. Lamb’s calculation

of but-for market share using analogs is arbitrary; and (5) Dr. Lamb’s methodology does not account

for generic bypass. I address each argument separately.

       1. Whether Dr. Lamb’s Improperly Attributes Damages to Lawful Pro-Competitive Pricing
          Practices

       Reckitt first argues that Dr. Lamb’s methodology for determining class-wide injury and

damages is flawed because it relies upon the assumption that Plaintiffs can claim antitrust injury

from Reckitt’s practice of selling Suboxone film at a lower price than Suboxone tablets. Reckitt

reasons that unilateral above-cost pricing is lawful, unless there are allegations of predatory pricing.

According to Reckitt, there is no legal basis to conclude that Suboxone film pricing was excessively

low, as even Dr. Lamb concedes that Reckitt was not selling film below its cost. Reckitt also posits

that there is no legal basis to conclude that it was required to price tablets at parity with film. Thus,

Reckitt urges that Dr. Lamb’s faulty assumption of antitrust injury due to pricing practices

invalidates all elements of his damages and injury analysis.




                                                   17
       In support of this argument, Reckitt relies heavily on the Supreme Court decision in Comcast

Corp. v. Behrend, 569 U.S. 27 (2013). There, the plaintiffs sought to certify an antitrust class of

Comcast subscribers, under Rule 23(b)(3), and proposed four theories of antitrust impact. Id. at 30.

On class certification review, the district court certified only one of the theories for class treatment.

Id. at 36. In calculating damages, however, the plaintiffs’ expert assumed the validity of all four

theories of antitrust impact initially advanced by the plaintiffs and sought to establish a “but for”

baseline to show what competitive prices would have been if there had been no antitrust violations.

The expert admitted that his model calculated damages resulting from “the alleged anticompetitive

conduct as a whole” and did not attribute damages to any one particular theory of competitive

impact. Id. at 36–37. The Third Circuit found no problem in this methodology, stating that “[a]t

the class certification stage we do not require that Plaintiffs tie each theory of antitrust impact to an

exact calculation of damages, but instead that they assure us that if they can prove antitrust impact,

the resulting damages are capable of measurement and will not require labyrinthine individual

calculations.” Id. at 37.

       The Supreme Court rejected the Third Circuit’s reasoning, holding that “such assurance is

not provided by a methodology that identifies damages that are not the result of the wrong.” Id. at

37. It found that “at the class-certification stage . . . any model supporting a plaintiff’s damages

case must be consistent with its liability case, particularly with respect to the alleged anticompetitive

effect of the violation.” Id. at 35 (quotations omitted). The Court went on to note that the expert’s

methodology might have been sound and produced commonality of damages if all four of the alleged

antitrust theories remained in the case. Id. at 37. But because only one of the theories was certified

as appropriate for class treatment, the plaintiffs’ model could not reliably demonstrate impact to the

class from the sole remaining theory. Id. Rather, in order for the plaintiffs’ model to provide any

probative evidence of antitrust impact or damages from the single theory found appropriate for class

                                                   18
treatment, the model needed to have been able to isolate that single theory’s effect from the effects

of the three theories not suitable for class treatment. Id. at 38.

       Here, similar to Comcast, the DPPs have multiple theories of antitrust impact. The DPPs

contend that the entirety of Reckitt’s “hard switch” scheme resulted in the antitrust injury at issue.

That conduct included not only the increase in the price of tablets and decrease in the price of film,

but also the introduction of Suboxone film onto the market, the removal of Suboxone tablets from

the market several months prior to generic approval, the dissemination of false safety concerns with

Suboxone tablets, and the disparagement of Suboxone tablets. Dr. Lamb relies on the combination

of those theories to set forth his model of antitrust damages. Reckitt presses that because one of

these theories—the pricing of Suboxone film and/or Suboxone tablets—is not actionable under

antitrust law, Dr. Lamb’s report, which is premised on the cumulative anticompetitive conduct,

cannot reliably show antitrust damages.

       Reckitt’s argument disregards the distinction between this case and Comcast.             Here,

notwithstanding Reckitt’s challenge to the DPPs’ pricing allegations, none of the DPPs’ theories

has been invalidated or deemed unsuitable for class determination. Indeed, considering the validity

of these allegations at the motion to dismiss stage, I previously found that Plaintiffs’ allegations,

considered collectively, stated a plausible claim of exclusionary conduct as required for an antitrust

violation. And I reached this conclusion even though the pricing practices allegations alone could

not give rise to such a claim. In re Suboxone, 64 F. Supp. 3d 665, 683–84 n.9 (E.D. Pa. 2014); see

also ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 277 (3d Cir. 2012) (holding that, even absent

allegations of predatory pricing, an antitrust plaintiff may rely on the exclusionary effect of prices

together with other forms of anticompetitive conduct in order to state a plausible antitrust claim),

cert denied, 569 U.S. 958 (2013).



                                                   19
       Reckitt’s challenge to Dr. Lamb’s reliance on Reckitt’s pricing practices for Suboxone film

would require a broad inquiry into the merits of the DPPs’ antitrust allegation—an inquiry in which

I need not engage at this stage of the litigation. The recent decision of In re Processed Egg Products

Antitrust Litigation, 312 F.R.D. 171 (E.D. Pa. 2015) is instructive on this point. There, the plaintiffs

sought class certification of several classes, relying in part on expert testimony that assumed the

viability of plaintiffs’ theory of liability. Id. at 190–91. Citing Comcast, the defendants sought to

exclude the expert’s opinions because of alleged legal defects in plaintiffs’ theory on which the

expert’s damages model was premised. Id. at 191. The district court rejected this argument, noting

that the “posture of [the] case is different from Comcast, because none of the alleged [antitrust

theories] have been found inappropriate for class treatment.” Id. at 192. The court went on to

explain:

               Defendants would have it that Plaintiffs must, at this stage,
               disaggregate each alleged anticompetitive action and isolate its effect.
               Such a requirement, Defendants argue, is the only way to ensure that
               the Court does not face the same difficulties that arose in Comcast—
               that is, “[i]f one or more modes of challenged conduct are found to be
               lawful, [the expert’s] damage model . . . becomes entirely useless, as
               did the damage model in Comcast.” . . . But Comcast does not stand
               for the broad proposition Defendants ascribe to it. Although the Court
               must engage with the merits of the case when they weigh upon the
               Court’s analysis of Rule 23, the Court must not engage in “free–
               ranging merits inquiries at the certification stage.” . . . Here,
               Defendants’ proposed disaggregation requirement is based on
               hypotheticals that the Court has no basis to consider at this moment,
               as there was no argument at the class certification stage from
               Defendants that any disaggregated part of the alleged conspiracy
               should be found lawful or otherwise incapable of common proof.
               Defendants nevertheless assert that because “now is the time to
               demonstrate compliance with Rule 23,” the Court should refuse
               certification because of the possibility that some conduct that [the
               expert] included in his damages measurement will be found to relate
               to “damages” ultimately held to be unrecoverable. But Defendants
               are asking the Court to do more than ensure compliance with Rule
               23—Defendants ask the Court to ensure that compliance with Rule
               23 will withstand any possible development moving forward. That is
               not what Comcast required, as implied by the Supreme Court’s note

                                                  20
               that the plaintiffs’ methodology in Comcast “might have been sound
               . . . if all four of those alleged distortions remained in the case.” Id.
               . . . That is, likewise, not what Rule 23 requires as Rule 23(c)(l)(C)
               provides that “[a]n order that grants or denies class certification may
               be altered or amended before final judgment”—such a provision
               would have little utility if the Court had to ensure that a class
               certification ruling could withstand any potential future developments
               in a case. The Court would, under Defendants’ reading of Rule 23,
               need to determine not just that common issues are likely to
               predominate over individual ones, but that Plaintiffs have indeed
               proven the merits of every aspect of their case, such that no
               development in the case could threaten the initial decision on
               certification of the class. Class certification is not such a free–ranging
               inquiry.

In re Processed Egg Prods., 312 F.R.D. at 192–93.

       This case falls into a similar posture. While the parties debate whether Reckitt’s increase in

the price of Suboxone tablets and concurrent sale of Suboxone film at a lower price constitutes

unlawful antitrust activity, this dispute is not at issue in either this Daubert motion or the Motion for

Class Certification. “Daubert does not require a plaintiff to prove causation of damages ‘twice—

they do not have to demonstrate to the judge by a preponderance of the evidence that the assessments

of their experts are correct, they only have to demonstrate by a preponderance of evidence that their

opinions are reliable’ and fit the facts of the case.” In re Linerboard Antitrust Litig., 497 F. Supp.

2d 666, 675 (E.D. Pa. 2007) (emphasis in original) (quoting In re Paoli R.R. Yard PCB Litig., 35

F.3d 717, 744 (3d Cir. 1994)). Indeed, “the standard for admitting expert testimony on antitrust

damages is lower than a plaintiff’s burden of proof in establishing antitrust damages.” 4 Id. at 676.

       Here—where the DPPs’ theory is not that any one act itself was unlawful, but that all the

acts taken together constituted an antitrust violation—an expert need not segregate and attribute a



4
        The Third Circuit has admitted expert testimony on antitrust damages, while concurrently
finding that the assumptions underlying the expert’s damages calculations were unfounded and
insufficient to support a finding of actual damage. See Stelwagon Mfg. Co. v. Tarmac Roofing Sys.,
Inc., 63 F.3d 1267, 1275 (3d Cir. 1995).
                                                   21
fixed amount of damages to any one act. Rather, “[i]n constructing a hypothetical world free of

defendants’ exclusionary activities, the plaintiffs are given some latitude in calculating damages, so

long as their theory is not wholly speculative.” Bonjorno v. Kaiser Aluminum & Chem. Corp., 752

F.2d 802, 812 (3d Cir. 1984). Once a jury finds that some unlawful activity by the defendant caused

the antitrust injury, the damages may be determined without strict proof of which act caused the

injury, so long as the damages calculation is free from speculation or guesswork. Id. at 813.

       In LePage’s Inc. v. 3M, 324 F.3d 141 (3d Cir. 2003), the Third Circuit addressed a similar

attack on an expert damage report. The defendant, challenging a jury’s verdict for the plaintiff under

§ 2 of the Sherman Act, contended that “a plaintiff cannot succeed in a § 2 monopolization case

unless it shows that the conceded monopolist sold its product below cost.” Id. at 144. As part of

the defendant’s argument, it claimed that the plaintiff’s damages expert opinion was based on

improper assumptions and should have been excluded, and that the expert’s theory failed to

disaggregate the damages based on lawful versus unlawful conduct by defendant. Id. at 164–65.

Finding no error in the admissibility of the expert, the Third Circuit remarked that “[t]he relevant

inquiry is the anticompetitive effect of [defendant’s] exclusionary practices considered together,”

and not the legality of its individual actions.” Id. at 162. Because the jury found that defendant’s

actions as a whole violated § 2 of the Sherman Act, the expert’s disaggregation of damages—i.e.,

separating damages arising from defendant’s lawful conduct or other facts from damages arising

from defendant’s unlawful conduct—was “unnecessary, if not impossible.” Id. at 166. In turn, the

Court found no error in the trial court’s admission of the expert testimony. 5 Id.


5
       Numerous courts have, since Comcast, declined to exclude an antitrust damages expert under
Daubert, even where the expert’s damages calculation relies on assumptions that could eventually
be proven legally or factually inaccurate. See, e.g., In re Domestic Drywall Antitrust Litig., 322
F.R.D. 188, 234 (E.D. Pa. 2017) (holding that plaintiffs need not disaggregate each alleged
anticompetitive action and isolate its effect; rather the defendants were free to argue at trial that
damages were not attributable to a particular form of alleged anticompetitive action); Dial Corp. v.
                                                 22
       In short, unlike in Comcast, where three of the four theories on which the expert relied were

deemed inappropriate for class treatment, the DPPs’ pricing allegations here remain a viable part of

their overall antitrust theory. 6 The relevant inquiry here requires that I “look to the monopolist’s

conduct taken as a whole rather than considering each aspect in isolation.” Philadelphia Taxi

Assoc., Inc. v. Ubert Techs., Inc., 886 F.3d 332, 339 (3d Cir. 2018) (quoting LePage’s, 324 F.3d at

162); see also In re Niaspan Antitrust Litig., No. 13-mdl-2460, 2019 WL 3816829, at *15 (Aug. 14,

2019) (admitting expert damages model premised on the entire anticompetitive scheme and

declining to require expert to parse each type of conduct). Under such a theory, “it would be

extremely difficult, if not impossible, to segregate and attribute a fixed amount of damages to any

one act as the theory was not that any one act in itself was unlawful, but that all the acts taken

together showed a [Sherman Act] violation.” LePage’s, 324 F.3d at 166. Dr. Lamb’s measurement

of “class-wide damages” relies on the totality of this alleged exclusionary conduct. (Lamb Report

¶ 125–167.) Accordingly, I will deny Reckitt’s Daubert Motion to Exclude Dr. Lamb’s Opinions

on this ground.




News Corp., 165 F. Supp. 3d 25, 38 (S.D.N.Y. 2016) (“And if a jury were to find News Corp.’s
actions taken as a whole to be a violation of Section Two of the Sherman Act, disaggregating the
monopolist’s lawful actions from its unlawful actions for the purpose of calculating damages may
be ‘unnecessary, if not impossible.’”); Univac Dental Co. v. Dentsply Int’l, Inc., No. 07-493, 2010
WL 1816745, at *3 (M.D. Pa. Apr. 27, 2010) (“[I]t is perfectly acceptable for an expert to calculate
an estimated amount of damages without regard to causation or any other elements of liability.
Indeed, in the antitrust context, plaintiffs enjoy a considerable amount of leeway in ‘constructing a
hypothetical world free of the defendant[’s] exclusionary activities[.]”).
6
        In his rebuttal report, Dr. Lamb clarified that in the event Reckitt’s pricing practices are
deemed to be an improper part of the alleged anticompetitive scheme, he can recalculate aggregate
class damages using actual generic prices paid by the class instead of the lower generic prices that
would have been paid in the absence of Reckitt’s scheme. (Lamb Rebuttal Report ¶¶ 165–66.)
                                                 23
       2. Whether Dr. Lamb’s But-For Price Calculations Improperly Reflect “Chargeback” Sales
          Revenue

       Reckitt next challenges Dr. Lamb’s use of “chargebacks” in his attempts to calculate the

real-world price of generic tablets.

       Chargebacks are “payments wholesalers [direct purchasers] receive from manufacturers

when they sell at a discounted price to downstream customers [end payors] – as a price discount to

the direct purchaser class.” (Report of Reckitt’s Expert Parker Normann (“Normann Expert

Report”) ¶ 133.) Chargebacks arise when a manufacturer has an arrangement with a downstream

purchaser to sell a drug at a specific price, often below the price paid by the wholesaler. The

wholesaler/direct purchaser sells the drug to the downstream purchaser at the lower price and then

“charges back” to the manufacturer the difference between the price it paid and the price at which

it sold the drug in order to be made whole on the transaction. (Lamb Dep. 276:13–277:3.)

       According to Reckitt, chargebacks are a type of sales revenue and not part of the purchase

transaction—i.e., it is only through a potential subsequent sale to a downstream purchaser that

chargebacks are properly understood as part of the sales transaction—and thus they should only be

considered in a lost profits analysis, not an overcharge analysis. It asserts that Dr. Lamb’s damages

calculation purports to be an “overcharge” analysis, but is, in actuality, a “lost profits” analysis due

to his consideration of “chargebacks” in determining the but-for generic tablet price. More

specifically, in calculating what direct purchasers paid for generic tablets, Dr. Lamb subtracts out

the amount the direct purchasers received in chargebacks from the manufacturers, thus creating the

appearance that direct purchasers paid less for generic tablets than they actually did. Reckitt posits

that such chargebacks cannot be part of the overcharge analysis because their inclusion

“substantially understate[s] generic pricing, resulting in grossly inflated ‘overcharge’ calculations.”

(Reckitt’s Reply Br. 8.) Reckitt’s expert, Dr. Normann, opines that a chargeback is “not a discount


                                                  24
on the purchase price paid, but a reimbursement from the generic manufacturer to the wholesaler

for a separate service,” making it “irrelevant as a matter of definition, to an ‘overcharge’ damages

methodology that seeks to compare the prices paid to the prices that would have been paid in the

but-for world.” (Normann Report ¶¶ 137–138 (emphasis in original).)

          Dr. Lamb responds that Dr. Normann is mistaken as “chargebacks constitute reductions in

the prices paid by direct purchasers of branded Suboxone tablets and film and generic Suboxone

tablets.” (Lamb Rebuttal Report ¶ 170.) He acknowledges that his damages analysis focuses on

whether proposed class members were overcharged as a class and does not calculate lost profits.

(Dep. Of Charles Lamb (“Lamb Dep.”) 155:22–156:24.)                 He explains, however, that an

“overcharge” analysis in an antitrust context looks at the price paid in the actual world compared

with the price that would have been paid in a but-for world free of the alleged misconduct. (Id. at

157:19–158:3, 159:22–160:3.) Dr. Lamb then notes numerous sources which define the net price

of a generic as including chargebacks received from wholesalers. (Lamb Rebuttal Report ¶¶ 170–

174.)

          The conflicting opinions on the soundness of including chargebacks in an overcharge

analysis bear not on the reliability of Dr. Lamb’s analysis, but rather on the correctness of his

opinion. When conducting a Daubert analysis, a court may not “evaluate the credibility of opposing

experts or the persuasiveness of their conclusions. Walker v. Gordon, 46 F. App’x 691, 695 (3d

Cir. 2002); see also In re Chocolate Confectionary Antitrust Litig., 289 F.R.D. 200, 210 (M.D. Pa.

2012) (“Obviously, Defendants vigorously dispute Dr. Tollison’s conclusions, but the court finds

that these disputes go to the weight, and not the admissibility, of Dr. Tollison’s expert testimony.”).

Rather, it is enough to find that the methodology used by the expert is reliable. Walker, 46 F. App’x

at 695.



                                                  25
       Reckitt has not cited any case law establishing that Dr. Lamb’s methodology is inherently

unscientific or unreliable. “When calculating damages, ‘[t]he usual measure in an over-charge case

is the difference between the illegal price that was actually charged and the price that would have

been charged ‘but for’ the violation . . . . .’” In re Chocolate Confectionary, 289 F.R.D. at 222

(quoting Comcast, 655 F.3d at 203 (further quotations omitted)).           “Because of the practical

difficulties in calculating damages based on an illusory ‘but-for’ world, courts do not require

damages to be reduced to a mathematical certainty.           Rather courts require that damages be

established ‘as a matter of just and reasonable inference.’” Id. (quoting Comcast, 655 F.3d at 203–

04). In other words, at the class certification stage, district courts need not search for “hard factual

proof, but [instead] for a more thorough explanation of how the pivotal evidence behind plaintiff’s

theory can be established.” In re New Motor Vehicles Canadian Export Antitrust Litig., 522 F.3d

6, 29 (1st Cir. 2008) (emphasis in original).

       As Dr. Lamb’s report provides a plausible method for calculating damages, and as credibility

disputes between experts cannot be resolved at this stage, I decline, under Daubert, to exclude Dr.

Lamb’s opinions on the chargeback issue.

       3. Whether Dr. Lamb’s Failure to Show a Link Between the Alleged “Hard Switch
          Scheme” and the “But-for” Market Share of Generic Products Requires Exclusion of His
          Report

       Reckitt next contends that Dr. Lamb’s methodology contains a fundamental disconnect. On

one hand, the alleged anticompetitive conduct all occurred prior to generic entry in March 2003, and

was designed to switch potential prescriptions of branded Suboxone tablets to film. On the other

hand, Dr. Lamb’s largest category of damages calculates injury flowing from the decisions of

physicians—made after the end of the allegedly anticompetitive course of conduct—to prescribe

film instead of generic tablets. According to Reckitt, Dr. Lamb leaves unanswered the question of

what, after generic entry, prevented doctors from prescribing generic tablets as opposed to branded

                                                  26
film. Moreover, Reckitt alleges that Dr. Lamb gives no reason to conclude that pre-2013 “Hard

Switch Conduct” (prior to generic entry) continues to affect market prices and shares today. As

such, Reckitt asserts that Dr. Lamb’s calculation—which assumes that the anti-competitive conduct

is responsible for the current high price and low market share of generics—is unsupported.

       Reckitt’s argument is effectively a challenge to causation. “A consumer alleging antitrust

violations cannot obtain damages without showing that he actually paid more than he would have

paid in the absence of the violation.” City of Pittsburgh v. West Penn Power Co., 147 F.3d 256, 265

(3d Cir. 1998) (citing Phillip E. Areeda & Herberet Hovenkamp, Antitrust Law, at 200 (1995)).

Thus, “one pursuing antitrust recovery must establish that the damages suffered were caused by the

defendant’s participation in a scheme repugnant to the antitrust laws.” In re Lower Lake Erie Iron

Ore Antitrust Litig., 998 F.2d 1144, 1176 (3d Cir. 1993) (citing Brunswick Corp. v. Pueblo Bowl-

O-Mat, Inc., 429 U.S. 477 (1977)). “Once causation is determined, . . . the actual amount of damages

may result from a reasonable estimate, as long as the jury verdict is not the product of speculation

or guess work.” Id. at 1176 (internal quotation marks and quotations omitted).

       A challenge to causation is premature in a Daubert motion. “The standard for admitting

expert testimony on antitrust damages is lower than a plaintiff’s burden of proof in establishing

antitrust damages.” Linerboard, 497 F. Supp. 2d at 675. As noted above, “Daubert does not require

a plaintiff to prove causation of damages ‘twice—they do not have to demonstrate to the judge by a

preponderance of the evidence that the assessments of their experts are correct, they only have to

demonstrate by a preponderance of the evidence that their opinions are reliable’ and fit the facts of

the case.” Id. at 675 (quoting Paoli, 35 F.3d at 744). As such, the failure of a plaintiff to adequately

prove the causation theory on which the damages expert relies does not mean that the expert opinion

is inadmissible under Daubert.



                                                  27
       This distinction was addressed in Stelwagon Manufacturing v. Tarmac Roofing Systems,

Inc., 63 F.3d 1267 (3d Cir. 1995). There, the Third Circuit faced a similar causation challenge and

agreed that plaintiff’s damages expert “failed to sufficiently link” any decline in the plaintiff’s sales

to the alleged anticompetitive conduct. Id. at 1275. The Court found that while the expert’s opinions

did not support a finding of actual damages, the district court properly rejected a challenge to the

expert’s admissibility. Id.; see also Callahan v. A.E.V., Inc., 182 F.3d 237, 256 (3d Cir. 1999)

(summarizing Stelwagon’s holding).

       Reviewing the admissibility of Dr. Lamb’s report under these standards, I find that his

reliance on Plaintiffs’ causation theory does not render his report unreliable. Dr. Lamb explains that

the entire “hard switch” campaign was a generic defense strategy launched by Reckitt in order to

“prolong the life of the Suboxone franchise in the face of this expected generic competition.” (Lamb

Report ¶ 71.) Dr. Lamb opines that Reckitt’s own November 2007 “Strategy Overview,” regarding

how to “fill the gap” in Suboxone net revenue expected to be caused by generic entry, described the

strategy of launching a Suboxone film product in order to “[p]revent loss of brand share to generic.”

(Lamb report ¶ 71 n.205.) He reasons that, as part of Reckitt’s hard switch scheme, Reckitt “planned

to prepare the market generally, and MCOs in particular, for the eventual withdrawal of Suboxone

tablets prior to its launch of Suboxone film,” noting that Reckitt identified one of the “[c]ritical

success factors” as an “[e]ffective tablet withdrawal communication strategy to pharmacists,

patients, and physicians.” (Lamb Report ¶ 37.) Relying on this theory, Dr. Lamb then attributes

damages to Reckitt’s alleged movement of the market from tablet to film, the effect of which

continued after generic entry.

       Reckitt remains free to offer its countervailing view that “generics’ lagging share can be

entirely explained by the fact that film was preferred by patients and doctors . . . and it was less

expensive than the generic tablet entrants.” (Reckitt Reply Br. 6.)          This argument, however,

                                                   28
“implicates the weight a jury may give [Dr. Lamb’s report], not its admissibility.” In re Blood

Reagents Antitrust Litig., No. 09-2081, 2015 WL 6123211, at *12 (E.D. Pa. Oct. 19, 2015).

Accordingly, I will deny the Daubert motion on this ground.

       4. Whether Dr. Lamb’s Calculation of But-For Market Share is Arbitrary

       Reckitt’s next argument again attacks the viability of Dr. Lamb’s “Branch-Generic (Film)”

damages calculation, which requires the calculation of actual and but for prices of the products at

issue. Reckitt notes that Dr. Lamb measured the market share of Suboxone film but-for the allegedly

anticompetitive conduct by averaging the market share gained by four “analog” comparator

products. An analog or “yardstick” approach is where a model is constructed based upon analogous

markets that are not subject to the anticompetitive conduct. See Castro v. Sanofi Pasteur, Inc., 134

F. Supp. 3d 820, 838 (D.N.J. 2015). According to Reckitt, however, Dr. Lamb made no effort to

determine whether the analogs were similar to each other or to Suboxone film in any metric that

would successfully predict market share. In other words, Reckitt claims that Dr. Lamb failed to

determine what factors tend to make a product line extension more or less successful, or to locate

analogs that share significant characteristics with Suboxone film. Ultimately, Reckitt posits that Dr.

Lamb’s assertion that film would have achieved less than half its actual share but for alleged

anticompetitive conduct ignores evidence that film was simply a cheaper and preferred product.

       In response, Plaintiff explains that Dr. Lamb used analogs to estimate both the share of the

Class’s purchases that would have been film and the share of the Class’s purchases that would have

been tablets but for Reckitt’s hard switch scheme. In calculating these shares, Dr. Lamb identified

drugs that could be used as analogs for Suboxone film. (Lamb Rebuttal Report ¶ 116.) To identify

these analogs, Dr. Lamb used a set of objective selection criteria. 7 For each of the identified drugs,


7
       These criteria included: (1) drugs for which there is a brand originator and a line extension
marketed by the same manufacturer where the brand originator and the line extension are both
                                                  29
he calculated the percentage of the total share that the line extension captured thirty months and

twenty-four months after the launch of the line extension, and then took the average across each of

the drugs for the thirty-month time period and the twenty-four-month time period. (Lamb Rebuttal

Report ¶ 119.) He then applied those percentages to the Suboxone line extension. (Id.)

       Such an analysis is a well-accepted scientific method and implicates no reliability concerns.

“The before-and-after ‘yardstick’ methodology has been accepted by courts as a means to measuring

damages in both indirect and direct purchaser actions.” In re Flonase Antitrust Litig., 284 F.R.D.

207, 232 (E.D. Pa. 2012); see also Nichols v. SmithKline Beecham Corp., No. 00-6222, 2003 WL

302352, at *4 (E.D. Pa. Jan. 29, 2003) (upholding expert’s use of benchmark at class certification

stage as a “generally accepted methodology for determining impact”); In re Rubber Chems.

Antitrust Litig., 232 F.R.D. 346, 354 (N.D. Cal. 2005) (noting that “yardstick” approach is a

“reasonable and commonly-used approach”). The approach “is especially useful in cases where the

pre-conspiracy prices are unreliable predictors of future prices–—that is, in cases where the before-

and-after approach is unavailing. IIA Phillip E. Areeda et al., Antitrust Law ¶ 395b3 (3d ed. 2007).

Nonetheless, “[i]t is also necessary that the yardstick market be as comparable as possible in all

respects.” Id.

       “The selection of comparators will seldom approach the ‘Utopian ideal’ of identifying the

perfect clone.” Celebrity Cruises Inc. v. Essef Corp., 434 F. Supp. 2d 169, 189 (S.D.N.Y. 2006).

“Arguments about what factors an expert should have controlled for in conducting a yardstick




orally-administered, solid, and small molecule prescription medications; (2) drugs for which the
brand originator and the line extension share the same active ingredients; (3) drugs for which the
line extension was launched between 2007 and 2012; (4) drugs for which the line extension was on
the market without AB-rated generic competition for at least thirty months after its launch; and (5)
drugs for which the line extension is not an orally-disintegrating tablet or chewable (to eliminate
remaining instances where the line extension is for a different target population than the brand
originator). (Lamb Rebuttal Report ¶ 117.)
                                                 30
analysis generally go to the weight, rather than the admissibility, of the expert’s testimony.”

Tawfilis v. Allergan, Inc., No. 15-307, 2017 WL 3084275, at *6 (C.D. Cal. June 26, 2017); see also

In re Prograf, No. 2014 11-2242, WL 7641156, at *3 (D. Mass. Dec. 23, 2014) (same). 8

       In short, Reckitt’s challenge to Dr. Lamb’s selection of analogs has no place in a Daubert

analysis. To the extent Reckitt believes that Dr. Lamb’s methodology fails to adequately account

for a range of factors that affect market shares, those issues are properly raised on cross-examination.

       5. Whether Dr. Lamb Failed to Account for Generic Bypass

       Reckitt’s final attack on Dr. Lamb’s expert report argues that he failed to account for generic

bypass. Reckitt explains that while wholesalers’ customers, such as pharmacies and other retailers,

tend to purchase the brand products exclusively from the wholesalers, many downstream customers

prefer to buy their generic products directly from generic manufacturers, bypassing the wholesalers,

i.e., generic bypass.   Reckitt contends that this “generic bypass” phenomenon held true for

buprenorphine products where the wholesaler members of the putative DPP class bought 100% of

all branded Suboxone tablets, but they purchased less than half of all generic tablets. Reckitt

contends that because Dr. Lamb did not make any adjustments to account for generic bypass, he


8
        Reckitt’s contrary cases are distinguishable. For example, in Loeffel Steel Products, Inc. v.
Delta Brands, Inc., 387 F. Supp. 2d 794 (N.D. Ill. 2005), an expert in a breach of contract and
breach of warranty case sought to offer an opinion on lost profits based on a model using comparable
businesses in the area. Id. at 811–12. The expert admitted that he knew nothing about the respective
geographic or product markets or customer bases of the eight comparator companies or the quality
of service or any other relevant factor that would bear upon the question of comparability, other
than spending some time on the internet. Id. at 814-15. Finding that expert’s report was “junk
science,” the court excluded the opinion. Id. at 817.
        Eleven Line, Inc. v. North Texas State Soccer Ass’n, Inc., 213 F.3d 198 (5th Cir. 2000)
involved antitrust issues, but did not address the admissibility of expert testimony. Rather, the Fifth
Circuit admitted and considered the expert’s testimony, but found that the plaintiffs had not
satisfactorily proven damages because the expert’s projections were not based on a satisfactory
yardstick of performance by closely comparable businesses. Id. at 207–08. Ultimately, after
allowing the expert to testify, the Court concluded that “[d]amage assumptions that find no support
in the actual facts of the case cannot support a verdict.” Id. at 209. The case does not stand for the
proposition that such expert testimony should be excluded under Daubert.
                                                  31
improperly inflated the volume of purchases to the direct purchaser class and therefore inflated

damages.

        “Generic bypass refers to the phenomenon in which retail pharmacies buy their brand drugs

from wholesalers, . . . but purchase some or all of their generic drugs directly from generic

manufacturers, thereby ‘bypassing’ the wholesaler. In such a situation, the wholesalers lose sales

volume, and thus do not need to stock the generic drug at the same inventory level as the brand.” In

re Neurontin Antitrust Litig., No. 02-1390, 2011 WL 286118, at *8 (D.N.J. Jan. 25, 2011); see also

In re Wellbutrin XL Antitrust Litig., No. 08-2431, 2011 WL 3563385, at *15 (E.D. Pa. Aug. 11,

2011) (“Generic bypass refers to the situation whereby direct purchasers may lose sales volume

because end purchasers often buy generics directly from the generic manufacturer and ‘cut out the

middle man’ or ‘bypass’ the wholesaler.”) “At its most extreme, generic bypass may result in a

wholesaler not making any purchases of the generic.” In re Neurontin, 2011 WL 286118, at *8.

        Repeatedly, courts have held that a generic bypass deduction need not be done at the class

certification stage.   Because the plaintiff’s burden at this stage is to demonstrate a reliable

methodology to estimate class wide damages, deductions for generic bypass can be accomplished

at later stages of the case. See, e.g., In re Loestrin 24 Fe Antitrust Litig., No. 13-2472, 2019 WL

3214257, at *6 (D.R.I. July 2, 2019) (declining, in a product hop antitrust case, to exclude expert

for failing to account for generic bypass in damages analysis); In re Lidoderm Antitrust Litig., No.

14-2521, 2017 WL 679367, at *12 (N.D. Cal. Feb. 21, 2017) (finding that the expert’s failure to

account for generic bypass did not impact the class certification analysis where the model could be

adjusted to account for bypass); King Drug Co. of Florence, Inc. v. Cephalon, Inc., 309 F.R.D. 195,

209 (E.D. Pa. 2015) (“Insofar as Defendants argue that Plaintiffs’ damages calculations would vary

based upon generic bypass, ‘[s]uch hypothetical conflicts regarding proof of damages are not

sufficient to defeat class certification at this stage of the litigation.’”), vacated on other grounds, In

                                                   32
re Modafinial Antitrust Litig., 837 F.3d 238 (3d Cir. 2016); In re Wellbutrin, 2011 WL 3563385, at

*16 (finding that plaintiffs had adequately shown a reliable method to prove damages on a class-

wide basis even though expert had not accounted for generic bypass); In re K-Dur Antitrust Litig.,

No. 01-1652, 2008 WL 2699390, at *15 (D.N.J. Apr. 15, 2008) (“Defendants’ arguments regarding

the effects of generic bypass relate to the quantum of damages, rather than the fact of injury.”).

       Here, Dr. Lamb’s lack of accounting for generic bypass has no impact on either the

admissibility of his report under Daubert or on whether damages can be proven with evidence

common to the class. Moreover, in his rebuttal report, Dr. Lamb states that he “could apply the

same damages methodology” as contained in his initial report and “simply adjust (reduce) purchase

volumes to account for bypass. That is, [he] could simply reduce the Class’s share of the but-for

volumes by the amount of the bypass (to account for volume that is purchased directly by entities

that buy generic Suboxone tablets directly from manufacturers but are not Class members because

they did not buy branded Suboxone tablets directly from Reckitt).” (Lamb Rebuttal Report ¶ 176.)

As Dr. Lamb’s report offers a judicially-recognized method for calculating damages and has shown

that the data needed to account for generic bypass is available and can be accommodated by the

methodology, I decline to exclude his report on this basis.

       6. Conclusion as to Daubert Motion to Exclude Dr. Lamb’s Opinions

       In light of the foregoing, I will deny Reckitt’s Motion to Exclude Dr. Lamb in its entirety.

The alleged deficiencies in Dr. Lamb’s report go not to its admissibility, but rather to its weight.

Although Reckitt is free to raise such alleged problems during summary judgment briefing or at

trial, they do not require exclusion of the report under Daubert.




                                                 33
III.    MOTIONS FOR CLASS CERTIFICATION

        A. Standard of Review

        To obtain certification, a class must satisfy the requirements of Federal Rule of Civil

Procedure 23(a) and 23(b). Rule 23(a) sets forth four prerequisites to class certification:

               (1) the class is so numerous that joinder is impracticable;

               (2) there are questions of law or fact common to the class;

               (3) the claims or defenses of the representative parties are typical of
               the claims or defenses of the class; and

               (4) the representative parties will fairly and adequately protect the
               interests of the class.

Fed. R. Civ. P. 23(a).

        Following consideration of these four prerequisites—often referred to as numerosity,

commonality, typicality, and adequacy of representation—the court must examine whether the class

falls within one of the three categories of class actions set forth in Federal Rule of Civil Procedure

23(b). In re Cmty. Bank of N. Va., 418 F.3d 277, 302 (3d Cir. 2005).

        The DPPs move for class certification under Rule 23(b)(3), which provides for certification

when:

               [T]he court finds that the questions of law or fact common to class
               members predominate over any questions affecting only individual
               members, and that a class action is superior to other available methods
               for fairly and efficiently adjudicating the controversy. The matters
               pertinent to these findings include:

               (A) the class members’ interests in individually controlling the
                   prosecution or defense of separate actions;

               (B) the extent and nature of any litigation concerning the controversy
                   already begun by or against class members;

               (C) the desirability or undesirability of concentrating the litigation of
                   the claims in the particular forum; and


                                                  34
               (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

       The EPPs, by contrast, seek certification under Federal Rule of Civil Procedure 23(b)(2),

which provides for certification when:

               [T]he party opposing the class has acted or refused to act on grounds
               generally applicable to the class, thereby making appropriate final
               injunctive relief or corresponding declaratory relief with respect to the
               class as a whole[.]

Fed. R. Civ. P. 23(b)(2).

       The EPPs also seek limited certification of an “issues class” under Federal Rule of Civil

Procedure 23(c)(4). Rule 23(c)(4) provides that, “[w]hen appropriate, an action may be brought or

maintained    as   a   class   action    with   respect   to   particular   issues.”   Fed.   R.   Civ.

P. 23(c)(4). Certification of particular issues under Rule 23(c)(4) is only proper if the other

requirements of Rule 23(a) and (b) are first met. Romero v. Allstate Ins. Co., 52 F. Supp. 3d 715,

724 (E.D. Pa. 2014).

       The proponent of certification bears the burden of proving both the prerequisites of a class

action under Rule 23(a), and that the class fits within one of the Rule 23(b) categories. Marcus v.

BMW of N. Am., LLC, 687 F.3d 583, 591 (3d Cir. 2012). Although the plaintiff need not establish

the merits of his case at this stage, the Third Circuit has held that “[a]n overlap between a class

certification requirement and the merits of a claim is no reason to decline to resolve relevant disputes

when necessary to determine whether a class certification requirement is met.” In re Hydrogen

Peroxide Antitrust Litig., 552 F.3d 305, 316 (3d Cir. 2008). “It may be necessary for the court to

probe behind the pleadings before coming to rest on the certification question.” Id. at 319

(quotations omitted). In other words, “[i]n deciding whether to certify a class under [Rule] 23, the




                                                  35
district court must make whatever factual and legal inquiries are necessary and must consider all

relevant evidence and arguments presented by the parties,” including expert testimony. Id.

        Ultimately, a court’s class certification analysis must be “rigorous.” Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338, 350–51 (2011). “[T]he decision to certify a class calls for findings by the

court, not merely a ‘threshold showing’ by a party, that each requirement of Rule 23 is met,” and

that “[f]actual determinations supporting Rule 23 findings must be made by a preponderance of the

evidence.” Hydrogen Peroxide, 552 F.3d at 307. Thus, “to certify a class the district court must

find that the evidence more likely than not establishes each fact necessary to meet the requirements

of Rule 23.” Id. at 320. “A party’s assurance to the court that it intends or plans to meet the

requirements is insufficient.” Id. at 318.

       B. Direct Purchaser Plaintiffs’ Motion for Class Certification

       The DPPs move for certification of the following class:

                All persons or entities in the United States and its territories who
                purchased branded Suboxone tablets directly from Reckitt at any time
                during the period January 1, 2012 through March 14, 2013 (the
                “Class”). Excluded from the Class are Reckitt, its officers, directors,
                management, employees, subsidiaries, and affiliates, and all federal
                governmental entities.

(DPPs’ Mem. Supp. Class. Cert. 2.)

       Reckitt responds that class certification is not appropriate on multiple grounds. For purposes

of ensuring the “rigorous” review required by the Supreme Court, I will address all of the Rule 23

requirements.

       1. Rule 23(a) Requirements

                a. Numerosity

       A plaintiff seeking certification must first demonstrate that the class is so numerous that

joinder of all members is impracticable. Fed. R. Civ. P. 23(a)(1). “In recent years, the numerosity


                                                  36
requirement has been given ‘real teeth.’” Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467,

484 (3d Cir. 2018). Third Circuit precedent demands that a court “make a factual determination,

based on the preponderance of the evidence, that Rule 23’s requirements have been met.” Id.

(quoting Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 596 (3d Cir. 2012)).

       The first part of the numerosity inquiry is the size of the class. “No magic number exists

satisfying the numerosity requirement, nor must plaintiff allege the exact number or identity of class

members.” Moskowitz v. Lopp, 128 F.R.D. 624, 628 (E.D. Pa. 1989); see also Chakejian v. Equifax

Info. Servs., LLC, 256 F.R.D. 492, 497 (E.D. Pa. 2009). As a general rule, “if the named plaintiff

demonstrates that the potential number of plaintiffs exceeds 40, the first prong of Rule 23(a) has

been met.” Stewart v. Abraham, 275 F.3d 220, 226–27 (3d Cir. 2001). On the other hand, a class

of fifteen to twenty is likely too small to meet the numerosity requirement. In re Modafinil Antitrust

Litig., 837 F.3d 238, 250 (3d Cir. 2016). Classes with between twenty-one and forty members are

given varying treatment, depending on the circumstances of each case. Id.

       The second half of the numerosity inquiry looks at the impracticability of joinder. Whether

joinder of all of the class members would be impracticable depends on the circumstances

surrounding the case and not merely on the number of class members. In re Modafinil, 837 F.3d at

249. The Third Circuit has enumerated a non-exhaustive list of factors to consider, including:

judicial economy, the claimants’ ability and motivation to litigate as joined plaintiffs, the financial

resources of class members, the geographic dispersion of class members, the ability to identify

future claimants, and whether the claims are for injunctive relief or for damages. Id. at 253. Of

those factors, both judicial economy and the ability to litigate as joined parties are of primary

importance. Id.

       In cases involving alleged antitrust violations, courts have certified classes of direct payor

plaintiffs involving anywhere from thirty to fifty geographically-dispersed members. See, e.g., In

                                                  37
re Mushrooms Direct Purchaser Antitrust Litig., 319 F.R.D. 158, 173 (E.D. Pa. 2016); In re

Processed Egg Prods., 312 F.R.D. at 178; In re K-Dur Antitrust Litig., No. 01-1652, 2008 WL

2699390, at *3 (D.N.J. Apr. 14, 2008).

       Here, the proposed class is larger than forty, as it includes seventy-one members identified

by Reckitt’s sales data as direct purchasers. (Lamb Expert Report, Ex. C, ¶ 30.) Moreover, as

reflected by the evidence of record, these direct purchasers are dispersed throughout the United

States, making joinder impracticable. Reckitt does not dispute that the numerosity prong has been

met. Finding no evidence in the record to undermine the DPPs’ showing, I conclude that the first

Rule 23(a) element has been satisfied.

               b. Commonality

       Rule 23(a)(2) next requires Plaintiffs to demonstrate that “there are questions of law or fact

common to the class.” Fed. R. Civ. P. 23(a)(2). “[C]ommonality does not require perfect identity

of questions of law or fact among all class members. Rather, ‘even a single common question will

do.’” Reyes v. Netdeposit, LLC, 802 F.3d 469, 486 (3d Cir. 2015) (quoting Dukes, 564 U.S. at

359). “The focus of the commonality inquiry is not on the strength of each plaintiff’s claim, but

instead is on whether the defendant[s’] conduct was common as to all of the class members.”

Rodriguez v. Nat’l City Bank, 726 F.3d 372, 382 (3d Cir. 2013) (internal quotation and citations

omitted). All plaintiffs need not suffer the same injury; rather, the fact that the plaintiffs were

subjected to the injury or faced the immediate threat of these injuries suffices for Rule 23. Baby

Neal for and by Kanter v. Casey, 43 F.3d 48, 57 (3d Cir. 1994); see also Rodriguez, 726 F.3d at 383

(“[T]here may be many legal and factual differences among the members of a class, as long as all

were subjected to the same harmful conduct by the defendant.”). “Even where individual facts and

circumstances do become important to the resolution, class treatment is not precluded.” Baby Neal,

43 F.3d at 57. Ultimately, the commonality bar is not a high one. Rodriguez, 726 F.3d at 382.

                                                38
       The Rule 23(a)(2) “language is easy to misread, since ‘[a]ny competently crafted class

complaint literally raises common questions.’” Dukes, 564 U.S at 349 (quotations omitted). Thus,

to satisfy Rule 23(a)(2), the resolution of the common question of law or fact must “resolve an issue

that is central to the validity of each one of the claims in one stroke.” Id. at 350.

       The DPPs set forth several “core issues” that they allege are common to the class:

               a. Whether Reckitt’s alleged scheme violates the antitrust rule of
                  reason;

               b. Whether, as a result of the scheme, Reckitt suppressed generic
                  competition to Suboxone;

               c. Whether Reckitt’s scheme was for the purpose of suppressing and
                  delaying generic competition to Suboxone;

               d. Whether the scheme suppressed generic competition to Suboxone
                  by improperly reducing the volume of Suboxone Tablets
                  prescriptions that were subject to automatic substitution by
                  generic Suboxone Tablets;

               e. Whether the scheme suppressed generic competition to Suboxone
                  by delaying Actavis’s and Amneal’s generic launches, thereby
                  preventing prices for buprenorphine hydrochloride/naloxone
                  hydrochloride (“BPN/NLX”) from dropping;

               f. Whether Reckitt’s scheme was for a procompetitive purpose, and,
                  if so, whether the scheme was reasonably necessary to achieve
                  that procompetitive purposes;

               g. Whether (and when), absent Reckitt’s scheme, Actavis and
                  Amneal would have launched their generic versions of Suboxone
                  earlier than they actually did;

               h. Whether, on balance, Reckitt’s scheme harmed competition in the
                  BPN/NLX market;

               i. Whether Reckitt maintained or attempted to maintain its market
                  and/or monopoly power in the BPN/NLX market;

               j. Whether Reckitt had market or monopoly power in the BPN/NLX
                  market;



                                                   39
               k. To the extent a relevant market must be defined, what that
                  definition is;

               l. Whether Reckitt’s activities substantially affected interstate
                  commerce;

               m. Whether, and to what extent, the challenged conduct caused
                  antitrust injury to the business or property of DPPs and the Class
                  in the nature of overcharges; and

               n. The quantum of overcharges paid by the Class in the aggregate.

(DPPs’ Mem. Supp. Class Cert. 1–2.)

       On a fundamental level, these issues appear to set forth at least one basic, common question

on behalf of all of the proposed class members—whether Reckitt committed an antitrust violation

that resulted in delayed generic entry and, in turn, higher prices of branded Suboxone tablets.

“Generally, antitrust plaintiffs are found to have satisfied [the commonality] requirement . . . as an

allegation of conspiracy or monopolization will generally be treated as a ‘central’ or ‘single

overriding’ issue . . . sufficient to establish a common question.” Brown v. Cameron-Brown Co.,

92 F.R.D. 32, 38 (E.D. Va. 1984); see also In re Loestrin 24 Fe Antitrust Litig., No. 13-2472, 2019

WL 3214257, at *11 (D.R.I. July 2, 2019) (finding that “[e]ach putative class member alleges that

Defendants caused overcharges by engaging in an anticompetitive scheme to delay and suppress

generic competition).

       Reckitt does not directly address this commonality element, but rather focuses on the

predominance requirement of Rule 23(b)(3). (See Reckitt’s Opp’n DPPs’ Class Cert. 11 (arguing

that “there is no ‘glue’ allowing for a common answer to the question of whether they purchased

Film as a result of coercion or deception”; “[h]aving failed to show commonality, DPP’s have

likewise failed to establish common issues predominate, as required by Rule 23(b)(3)”).)

       Rule 23(a) commonality and Rule 23(b)(3) predominance are often discussed in tandem.

“Parallel with Rule 23(a)(2)’s commonality element, which provides that a proposed class must

                                                 40
share a common question of law or fact, Rule 23(b)(3)’s predominance requirement imposes a more

rigorous obligation upon a reviewing court to ensure that issues common to the class predominate

over those affecting only individual class members.” Sullivan v. DB Invs., Inc., 667 F.3d 273, 297

(3d Cir. 2011). Thus, the Third Circuit has noted that the Rule 23(a) commonality requirement is

“incorporated into the more stringent Rule 23(b)(3) predominance requirement” and has deemed it

“appropriate to analyze the two factors together, with particular focus on the predominance

requirement.” Id. (internal quotation marks omitted); see also In re Ins. Brokerage Antitrust Litig.,

579 F.3d 241, 266 (3d Cir. 2009).

       Given this standard, I will discuss both commonality and predominance together under the

Rule 23(b)(3) standards, as set forth later in this Memorandum.

               c. Typicality

       The third Rule 23(a) factor considers typicality. “Typicality” aids a court in determining

whether “maintenance of a class action is economical and whether the named plaintiff’s claim and

the class claims are so interrelated that the interests of the class members will be fairly and

adequately protected in their absence.” Marcus, 687 F.3d at 597–98 (citing Gen. Tel. Co. of the Sw.

v. Falcon, 457 U.S. 147, 158 n.13 (1982)). Typicality “screen[s] out class actions in which the legal

or factual position of the representatives is markedly different from that of other members of the

class even though common issues of law or fact are present.” Id. at 598. To determine whether a

named plaintiff is markedly different from the class as a whole, the court must address three distinct

concerns: “(1) the claims of the class representative must be generally the same as those of the class

in terms of both (a) the legal theory advanced and (b) the factual circumstances underlying that

theory; (2) the class representative must not be subject to a defense that is both inapplicable to many

members of the class and likely to become a major focus of the litigation; and (3) the interests and

incentives of the representative must be sufficiently aligned with those of the class.” Id. at 598

                                                  41
(quoting In re Schering Plough Corp. ERISA Litig., 589 F.3d 585, 599 (3d Cir. 2009)). The Third

Circuit has set a “low threshold” for typicality, such that “[e]ven relatively pronounced factual

differences will generally not preclude a finding of typicality where there is a strong similarity of

legal theories or where the claim arises from the same practice or course of conduct.” In re Nat’l

Football League Players Concussion Injury Litig., 821 F.3d 410, 428 (3d Cir. 2016) (internal

quotation marks omitted).

       Reckitt does not dispute typicality. Indeed, the claims of the named Plaintiffs and the absent

class members rely on the same legal theories and arise from the same “core pattern” of alleged

conduct by the Defendants, i.e., that Reckitt’s “hard switch” scheme combined with the “sham”

citizen petition and Reckitt’s actions during the SSRS process delayed generic entry and resulted in

direct purchasers allegedly paying higher prices for Subxone tablets. See In re Linerboard Antitrust

Litig., 203 F.R.D. 197, 207 (3d Cir. 2001) (holding that, “in instances it is alleged that the defendants

engaged in a common scheme relative to all members of the class,” typicality is generally satisfied).

Accordingly, I find that the DPPs have met their burden as to typicality.

               d. Adequacy of Class Representative

       The last Rule 23(a) factor considers adequacy of representation. “The principal purpose of

the adequacy requirement is to determine whether the named plaintiffs have the ability and the

incentive to vigorously represent the claims of the class.” In re Cmty. Bank of N. Va. Mortg.

Lending Practices Litig., 795 F.3d 380, 393 (3d Cir. 2015). The adequacy requirement has two

components: (1) the interests and incentives of the representative plaintiffs; and (2) the experience

and performance of class counsel. Dewey v. Volkswagen Aktiengesellschaft, 681 F.3d 170, 181

(3d Cir. 2012) (citation omitted).

       Reckitt challenges the DPPs’ ability to satisfy the first prong, which focuses primarily on

whether the class representatives have conflicts of interest with the putative class members.

                                                   42
Williams v. Sweet Home Healthcare, LLC, 325 F.R.D. 113, 122 (E.D. Pa. 2018) (citing New

Directions Treatment Servs. v. City of Reading, 490 F.3d 293, 313 (3d Cir. 2007)). Only a

“fundamental” conflict of interest will be sufficient to impact the adequacy analysis. Id. (citing

Dewey, 681 F.3d at 183). “A fundamental conflict exists where some [class] members claim to

have been harmed by the same conduct that benefitted other members of the class.” Dewey, 681

F.3d at 183 (internal quotation marks omitted).

       Reckitt argues that named Plaintiff Burlington Drug Corporation (“Burlington”) is an

inadequate representative because it “has abdicated its obligation to ‘control the litigation’ and

‘make decisions regarding settlement.’” (Reckitt’s Mem. Supp. Opp’n DPPs’ Class Cert. 23.)

Specifically, Reckitt posits that, based on the testimony given at the Rule 30(b)(6) deposition of

Burlington’s representative, Burlington has no control over the lawyers representing the DPPs, and

that class counsel are making all pertinent decisions relating to the litigation, including which

substantive allegations to include in the complaint, which parties to sue, the course of mediation,

which settlement offers to make, and whether to accept any settlement offers proffered. (Reckitt’s

Opp’n DPPs’ Class Cert, Rule 30(b)(6), Ex. 25, Dep. of John Mitiguy (“Mitiguy Dep.”), 150:23–

154:12.) Although Reckitt does “not dispute class counsel’s diligence or skill,” it asserts that

Burlington cannot serve as a class representative due to its total surrender of independence to the

judgment of its lawyers. (Reckitt’s Mem. Supp. Opp’n DPPs’ Class Cert. 24.)

       Reckitt’s argument sets too high a bar. “A class representative must have some minimal

knowledge about the case and be able to make the requisite decisions required of a plaintiff.” Allen

v. Holiday Universal, 249 F.R.D. 166, 184 (E.D. Pa. 2008). Nonetheless, a class representative’s

lack of knowledge about his case does not make him an inadequate representative. Rather, the

adequacy inquiry focuses primarily on whether the class representatives have conflicts of interest

with the putative class members; it does not require that the representatives possess more than “a

                                                  43
minimal degree of knowledge.” New Directions Treatment Servs., 490 F.3d at 313. “Indeed, [a

named plaintiff] may even ‘[display] a complete ignorance of the facts concerning the transaction

that he was challenging.’” Shamberg v. Ahlstrom, 111 F.R.D. 689, 695 (D.N.J. 1986) (quoting In

re Data Access Sys. Secs. Litig., 103 F.R.D. 130, 140 (D.N.J. 1984)); see also Gwiazdowski v. Cty.

of Chester, 263 F.R.D. 178, 188 (E.D. Pa. 2009) (holding that the fact that the plaintiff was not

familiar with the allegations in the complaint or the relevant documents turned over by the defendant

did not impact his adequacy as a class representative).

       Here, although experienced class counsel are controlling the litigation decisions,

Burlington’s Rule 30(b)(6) deponent, John Mitiguy, explicitly testified that Burlington had the

requisite minimal degree of knowledge necessary to meet the adequacy standard:

               Q.      What role does Burlington Drugs play in this litigation?

               A.     We are class representative—representative, and as a result
               I’m being deposed as class representative. We have a fiduciary
               responsibility to the class to work for the best interests of the class as
               opposed to our own individual interests, and that’s a role that we’re
               happy to fulfill. Even dragged me out of retirement for it.

               Q.    What efforts specifically have you or others at Burlington
               Drug done to fulfill your obligations as class representative?

               A.     Well, a number of things. Number one, my willingness to be
               deposed and testify on behalf of the class; my and our former
               compliance officer’s and regulatory officer’s willingness to maintain
               contact with attorneys and keep up-to-date on what’s going on in the
               case and—and be familiar with the basics—those would probably be
               the two main areas—and be as cooperative as we can in this process.

(Mitiguy Dep. 150:16–151:5.)

       Although Mr. Mitiguy admitted that Burlington did not specifically direct litigation or

mediation decisions, he testified that Burlington was kept apprised about the ongoing mediation

sessions. (Id. at 152:10–153:18.) Moreover, Mr. Mitiguy was able to articulate the basis for the

claimed injury to the class. (Id. at 144:2–10.) Finally, it is undisputed that Burlington’s interests

                                                  44
are aligned with the members of the class. Accordingly, I find that the adequacy prong of Rule 23

has been satisfied. 9

        2. Rule 23(b)(3) Predominance

        Having found that the Rule 23(a) requirements are met, I must next consider whether the

DPPs have met one of the Rule 23(b) categories. Here, the DPPs have moved for certification under

subsection (b)(3), which requires that common questions of law or fact “predominate” over

questions affecting only individual class members, and that a “class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

The plaintiff must satisfy both the predominance and the superiority elements of Rule 23(b)(3).

Reckitt’s opposition to class certification focuses solely on the predominance element of Rule

23(b)(3).

        The predominance requirement is similar to commonality and “tests whether proposed

classes are sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., Inc.

v. Windsor, 521 U.S. 591, 623 (1997). While commonality and predominance present similar

considerations, the predominance standard is “far more demanding.” In re Hydrogen Peroxide

Antitrust Litig., 552 F.3d 305, 311 (3d Cir. 2008), as amended (Jan. 16, 2009) (quotations omitted).

        The plaintiff need not required to prove his claims for purposes of the predominance inquiry.

He must only show that he can establish the elements of his claim at trial by common, and not

individualized, proof. Sullivan v. DB Invs., Inc., 667 F.3d 273, 305 (3d Cir. 2011). “Rule 23(b)(3)


9
        The cases cited by Reckitt are inapposite. See In re Gen. Motors Corp. Pick-Up Fuel Tank
Prods. Liabl. Litig., 55 F.3d 768, 784–85 (3d Cir. 1995) (generally discussing certification of a
settlement class and noting that “the protection of the absentees’ due process rights depends in part
on the extent the named plaintiffs are adequately interested to monitor the attorneys”); Clair v.
DeLuca, 232 F.R.D. 523 (W.D. Pa. 2006) (finding that although lead plaintiff’s interests did not
clearly align with the class, inasmuch as he could not recover his losses in the suit, court determined
that based on his statements regarding his experience, education, and motivation to pursue the matter
diligently on behalf of the class, he satisfied the adequacy prong of Rule 23).
                                                  45
requires a showing that questions common to the class predominate, not that those questions will be

answered, on the merits, in favor of the class.” Amgen, Inc. v. Connecticut Retirement Plans and

Trust Funds, 568 U.S. 455, 459 (2013) (emphasis in original). The merits underlying the cause of

action need be considered only to the extent that they are “enmeshed” with the certification

inquiry. Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (citations omitted). “Put another way,

what matters for purposes of the predominance determination is whether there are common

questions, not common answers.” In re Mushroom Direct Purchaser Antitrust Litig., 319 F.R.D.

158, 187–88 (E.D. Pa. 2016). As such, to decide whether class-action treatment is appropriate, the

court must “give careful scrutiny to the relation between common and individual questions in” the

litigation. Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016). Common questions are

those “where the same evidence will suffice for each member to make a prima facie showing or the

issue is susceptible to generalized, class-wide proof.” Id. (quotation and alterations omitted).

Individual questions are those “where members of a proposed class will need to present evidence

that varies from member to member . . . .” Id. (quotation omitted).

        To assess predominance, a court at the certification stage must examine each element of the

asserted legal claim “through the prism” of Rule 23(b)(3). Marcus, 687 F.3d at 600 (quoting In re

DVI, Inc. Sec. Litig., 639 F.3d 623, 630 (3d Cir. 2011)). The plaintiff must “demonstrate that the

element of [the legal claim] is capable of proof at trial through evidence that is common to

the class rather than individual to its members.” Marcus, 687 F.3d at 600 (quoting Hydrogen

Peroxide, 552 F.3d at 311). Thus, a court must predict how specific issues will play out at trial “in

order to determine whether common or individual issues predominate in a given case.” Malack v.

BDO Seidman, LLP, 617 F.3d 743, 746 (3d Cir. 2010) (quoting Hydrogen Peroxide, 552 F.3d at

311).



                                                 46
       The United States Supreme Court has noted that “[p]redominance is a test readily met in

certain cases alleging consumer [] fraud or violations of antitrust laws.” Amchem, 521 U.S. at 625;

see also In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 528 (3d Cir. 2004) (holding, in a

consumer fraud and antitrust case, that liability depended on the conduct of the defendant and not

on the conduct of the individual class members); In re Flat Glass Antitrust Litig., 191 F.R.D. 472,

483–84 (W.D. Pa. 1999) (noting that the predominance test is met in an antitrust case because

“consideration of the conspiracy issue would, of necessity, focus on defendants’ conduct, not the

individual conduct of the putative class members.”).

       Here, the DPPs set forth antitrust violations. As such, they must show that common issues

predominate with respect to their ability to prove: (1) a violation of the antitrust laws; (2) antitrust

impact from the violation, i.e. causation; and (3) measurable damages. See Hydrogen Peroxide, 552

F.3d at 311. I consider whether Plaintiffs have met their Rule 23(b)(3) burden on each element.

               a. Antitrust Violation

       As a general rule, liability for anticompetitive conduct focuses on the defendants’ actions,

not the conduct of individual class members. In re Warfarin, 391 F.3d at 528. The DPPs’ theory of

antitrust liability is premised on what is known as a “product hop,” which occurs “when a brand-

name drug manufacturer tweaks the drug ‘to prevent pharmacists from substituting a generic

equivalent when presented with a prescription for the newly modified brand-name drug.’” In re

Loestrin 24 Fe Antitrust Litig., 261 F. Supp. 3d 307, 350 (D.R.I. 2017) (quoting In re Asacol

Antitrust Litig., No. 15-12730, 2016 WL 408333, at *2 (D. Mass. July 20, 2016)). “[T]he

combination of withdrawing a successful drug from the market and introducing a reformulated

version of that drug, which has the dual effect of forcing patients to switch to the new version and

impeding generic competition, without a legitimate business justification,” violates § 2 of the



                                                  47
Sherman Act. New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 659 (2d Cir. 2015);

see also In re Suboxone, 64 F. Supp. 3d 665, 682 (E.D. Pa. 2014).

         Here, the common question among the class is whether Reckitt’s alleged product-hopping

or “hard-switch” strategy—consisting of efforts to undermine tablet sales, raise false safety concerns

about tablets, withdraw branded tablets, raise branded tablet prices, and then ultimately switch the

market to Suboxone film—had a “legitimate business justification” or whether it constituted

anticompetitive conduct. As described below, Plaintiffs have pointed to common evidence that will

establish that these allegations are susceptible to common proof. 10

     •   According to the DPPs, Reckitt actively began searching, in 2006, for a way to “increase the
         commercial barriers to entry” by investigating the possibility of changing the method of
         administering buprenorphine to patients. (DPP’s Mot. Class Cert., Ex. 7, at RBP–00704376;
         see also DPPs’ Mot. Class Cert, Ex. 12, at slide 3.) Reckitt was aware that the generic tablet
         would not be AB-rated with film, and thus not automatically substitutable. (DPPs’ Mot.
         Class Cert., Ex. 14, at RBP-01602417–18.) Moreover, Reckitt conceded that it was looking
         for film not to be safer, but rather to be “equally as safe” as sublingual tablets. (DPPs’ Mot.
         Class Cert. Ex. 15, RBP-01887095.)

     •   Thereafter, in 2009, Reckitt began to put its strategy into place and “[p]repare the payer
         market for potential tablet withdrawal” and offer only film. (DPPs’ Mot. Class Cert., Ex.
         17, at Slide 5; see also Ex. 19, at Slide 13.) Reckitt began discussions with Managed Care
         Organizations (“MCO”s) to end or “sunset” rebates on tablets, in favor of adding film rebates
         in order to provide an incentive for payers to make the switch. (DPPs’ Mot. Class Cert.,
         Exs. 20, 21.)

     •   According to the DPPs’ evidence, by May 2011, Reckitt’s President, Gary Phillips, expressly
         stated that Reckitt would “be moving to discontinue the Suboxone tab[let] by year end.”
         (DPPs’ Mot. Class Cert., Ex. 24, at RBP-00006199.) Indeed, payers were told that the tablet
         was coming off the market in early 2012. (DPPs’ Mot. Class Cert., Ex. 26, at Slide 10.) In
         the meantime, “Tablet price increases ha[d] exposed payers without rebate relief and price
         stabilization.” (Id.) In connection with this plan, Reckitt indicated its intent to “no longer .
         . . promot[e] SUBOXONE Tablets,” and to promote “only SUBOXONE Film to certified
         providers and recommend[] that they switch to the new formulation.” (Id.) In addition,
         Reckitt sent letters to doctors and patients indicating that, “[p]atients currently participating
         in the [Here to Help Patient Assistance Program (PAP)] and receiving SUBOXONE


10
        This recitation of the evidence does not account for any contrary evidence Reckitt may have
to dispute these facts. That is because the sole inquiry here is whether Plaintiffs can adduce class-
wide evidence in support of their claims.
                                                    48
    sublingual tablets will need to been transitioned to SUBOXONE Film prior to December 31,
    2010.” (DPPs’ Mot. Class Cert., Ex. 30.)

•   The DPPs’ point to evidence that, in conjunction with the introduction of film and the
    withdrawal of the tablet, Reckitt understood that in order to “justify withdrawal of the tablets
    from the markets,” it had to demonstrate the safety benefits of film over tablet. (DPPs’ Mot.
    Class Cert., Ex. 15, at RBP-01887096.) To that end, Reckitt commented, “[i]f we can build
    a safety story with the strip it would appear almost unethical to not take the tablet off the
    market.” (DPPs’ Mot. Class Cert., Ex. 34.) At the same time, and inconsistent with its
    planned safety campaign, Reckitt seemed to understand that some patients “may have
    adverse events due to the polymers in the strip which are not existent in the tablet.” (Id.)

•   In 2008, Reckitt recognized that the FDA had a high level of interest in the potential for
    unintentional childhood exposure to buprenorphine. (DPPs’ Mot. Class Cert. 35, at RBP-
    01322565.) It understood that it could leverage this concern to its advantage by getting the
    FDA to mandate that all addiction-treatment drugs have a dose wrapped in its own child-
    proof pack. (Id.) Although Reckitt was originally going to develop a blister-pack for tablets,
    Reckitt recognized that it would have “limited value” once the film was launched because
    the objective was to drive patient switch and new patients to film, and withdraw the tablet
    on grounds of safety for lack of child-resistant packaging. (DPPs’ Mot. Class Cert. Ex. 36,
    Schmidt Dep., 131:1–132:24.)

•   According to the DPPs’ evidence, the FDA found no evidence to compare the safety profile
    of the Suboxone film to the Suboxone tablet. (DPPs’ Mot. Class Cert., Ex. 40, Reuter Dep.
    Ex. 2, at 2.) Indeed, it recognized “the significant risks of abuse and diversion from the
    Suboxone strip.” (Id.) The FDA found that the safety study was “poorly designed and
    conducted and was not useful for demonstrating any difference in the safety profile or abuse
    potential of the two formulations.” (Id. at 3.) Yet, according to the DPPs’ evidence,
    Reckitt’s announcement of the approval of film touted it as “discourag[ing] misuse and
    abuse.” (DPPs’ Mot. Class Cert., Ex. 29, at RBPMDL-10040172.) Indeed, when meeting
    with doctors who were resistant to the switch, Reckitt sales representatives stated that the
    film would curtail “diversion, misuse and abuse.” (DPPs’ Mot. Class Cert., Ex. 43, at RBP-
    01798919; see also Id., Exs. 44, 47.) Moreover, sales representatives were instructed to
    advise physicians that tablets “intrinsically ha[ve] a higher risk of treatment failure,
    unintended pediatric exposure, diversion and misuse” over the “safer” film version. (DPPs’
    Mot. for Class Cert., Ex. 47, at RBP-02248439.)

•   The DPPs also point out that film was originally launched at the same price as tablets, but,
    after two months, Reckitt increased tablet prices to “drive cost differential for Film with
    payers and patients to accelerate conversion and protect [Reckitt’s] market position.”
    (DPPs’ Mot. Class Cert., Ex. 53, slide 1.) Reckitt then began giving higher rebates on film,
    which widened the price difference between tablets and film. (DPPs’ Mot. Class Cert., Ex.
    66, at RBPMDL-10677408.) As argued by the DPPs, this price differential made no
    economic sense because “[t]he [cost of goods] for the film are . . . higher than the tablet as
    the manufacturing supply chain involves a 3rd party manufacturer and a secondary packers
    as opposed to complete in house production per tablets.” (DPPs’ Mot. Class Cert., Ex. 55,
    at RBP-02916129.)
                                              49
    •   In the Spring of 2011, the film share began to flatten, in part because many physicians were
        not “on board” with film. (DPPs’ Mot. Class Cert, Ex 58 & 60 at RBPMDL-11199641.)
        The most common “adverse events” were far more prevalent in the film version as opposed
        to the tablet. (DPPs’ Mot. Class Cert., Ex. 59, at Slides 9–11.) As such, Reckitt continued
        its campaign of pushing the film over tablet. (DPPs’ Mot. Class Cert., Ex. 62, at RBPMDL-
        11077711.)

    •   According to the DPPs, in order to buy additional time to convert the market to film, Reckitt
        engaged in further delay tactics. First, Reckitt allegedly feigned participation in a
        collaborative REMS process with the generic companies, while actually working to delay
        the process. Second, on the day that Reckitt formally announced its discontinuation of
        tablets, Reckitt filed a Citizen Petition with the FDA seeking, in part, to have the FDA not
        approve any generic tablets. (DPPs’ Mot. Class Cert., Ex. 38, at RBP-01172662.) That
        Petition was denied on February 22, 2013. (DPPs’ Mot. Class Cert., Ex. 33.)

        Viewing this evidence as a whole creates a question, common to all class members, of

whether Reckitt engaged in an anticompetitive nationwide and market-wide product switch scheme

to move prescriptions from tablet to film. Put another way, if each class member were required to

pursue its claims individually, such class member would have to prove the same antitrust violations

using the same evidence. “The issues of relevant market, monopoly power, and exclusionary

conduct can be proven using common, class-wide evidence because such issues focus on the

defendants’ conduct rather than individual class members.” In re Wellbutrin XL Antitrust Litig.,

282 F.R.D. 126, 140 (E.D. Pa. 2011). I therefore find that the DPPs have met their burden of

producing class-wide evidence that Reckitt engaged in an anticompetitive scheme, thus satisfying

their Rule 23(b)(3) burden on this element.

                b. Antitrust Impact/Causation

        The DPPs must next show that they can prove by common evidence that the class members

suffered an injury—or antitrust impact—from the antitrust violation. In re Processed Egg Prods.,

312 F.R.D. at 183. The Third Circuit has clarified a class plaintiff’s burden on this element at the

certification stage:



                                                 50
               In antitrust cases, impact often is critically important for the purpose
               of evaluating Rule 23(b)(3)’s predominance requirement because it is
               an element of the claim that may call for individual, as opposed to
               common, proof. Plaintiffs’ burden at the class certification stage is
               not to prove the element of antitrust impact, although in order to
               prevail on the merits each class member must do so. Instead, the task
               for plaintiffs at class certification is to demonstrate that the element
               of antitrust impact is capable of proof at trial through evidence that is
               common to the class rather than individual to its members. Deciding
               this issue calls for the district court’s rigorous assessment of the
               available evidence and the method or methods by which plaintiffs
               propose to use the evidence to prove impact at trial.

In re Hydrogen Peroxide, 552 F.3d at 311–12 (citations omitted). In adducing common proof of

antitrust impact, “a plaintiff is only required to show that alleged illegal conduct is ‘a material cause

of the [antitrust] injury; a plaintiff need not exhaust all possible alternative sources of injury in

fulfilling his burden of proving compensable injury.’” In re Namenda Direct Purchaser Antitrust

Litig., 331 F. Supp. 3d 152, 179 (S.D.N.Y. 2018) (quotations omitted).

       Here, as to common impact, the DPPs propose to show that every member of the proposed

class—regardless of individual circumstances—paid more for Suboxone tablets because of Reckitt’s

scheme. As detailed above, the DPPs’ evidence suggests that the alleged scheme was implemented

by executives at Reckitt on a nationwide basis and throughout the entire market. The DPPs explain

that film was originally launched at the same price as tablets, but, after two months, Reckitt

increased tablet prices to “drive cost differential for Film with payers and patients to accelerate

conversion and protect [Reckitt’s] market position.” (DPPs’ Mot. Class Cert., Ex. 53, slide 1.) Dr.

Lamb, the DPPs’ expert, notes that Reckitt dramatically increased tablet prices at a much higher rate

than previous Suboxone price increases—60% over a 30-month period as compared to only 17%

for film over the same period. (Lamb Rebuttal Report ¶ 107.) Dr. Lamb opines that Reckitt

implemented the higher tablet prices in furtherance of its anticompetitive scheme to drive sales away

from branded Suboxone tablets and achieve a greater market share for film. (Id. ¶ 108.) He explains


                                                   51
that “the question of whether all or nearly all Class members were injured by Reckitt’s

anticompetitive scheme can be answered with a showing that all or nearly all Class members paid

higher prices for branded Suboxone tablets than they would have absent Reckitt’s anticompetitive

scheme.” (Lamb Rebuttal Report ¶ 56.) He goes on to reason that:

               [A]s a matter of economics, given that Suboxone film was costlier to
               produce (and less profitable) than Suboxone tablets, and given the
               common evidence demonstrating that Reckitt in fact increased the
               price of the brand Suboxone tablets as part of its anticompetitive
               scheme, Reckitt would have priced Suboxone tablets at least as low
               as Suboxone film was actually priced, as it was when Suboxone film
               first launched, absent its anticompetitive scheme, thus supporting my
               conclusion that all or nearly all Class members were injured by
               Reckitt’s anticompetitive scheme, since they paid higher prices for
               Suboxone tablets they purchased than they otherwise would have
               absent Reckitt’s anticompetitive scheme.

(Lamb Rebuttal Report ¶ 56.)

       Dr. Lamb further concludes that “[t]he common evidence . . . demonstrates that all Class

members were very likely impacted by Reckitt’s Hard Switch Scheme and/or Hard Switch Scheme

Plus Delay in that they paid inflated prices for at least some of their BPN/NLX

[buprenorphine/naloxone] purchases.” (Lamb Rebuttal Report ¶ 49.) He identifies five categories

of common proof. First, he reviews empirical economic research showing that when AB-rated

generic products enter the market, they typically do so at lower prices than their brand-name

counterparts and capture a significant share of the total unit sales for the drug. (Lamb Report ¶ 73a.)

Second, he cites to documents and testimony from Reckitt and the generics (Actavis and Amneal)

forecasting the effects of generic competition in the market for buprenorphine-naloxone, which (a)

confirm his conclusion that generic Suboxone tablets would have been priced at a lower price than

brand Suboxone tablets, and (b) demonstrate that Reckitt implemented price increases for branded

Suboxone tablets relative to Suboxone film in order to drive greater conversion to Suboxone film.

(Lamb Report ¶ 73b.) Third, he considers transaction-level data on the actual and but-for prices for

                                                  52
branded tablets and film, and for generic Suboxone tablets showing that class members paid more

for branded Suboxone tablets than they would have absent the hard switch scheme. (Lamb Report

¶ 73c.) Fourth, Dr. Lamb points to Reckitt documents and testimony regarding its own expectations

and projections of the market share that Suboxone film would achieve, and then performs an analog

analysis of the but-for Suboxone film market share which would have prevailed in the “No Hard

Switch But-For World.” (Lamb Report ¶ 73d.) Finally, Dr. Lamb, cites to Reckitt’s documents and

testimony demonstrating that price increases for Suboxone tablets relative to prices for Suboxone

film implemented by Reckitt as part of its hard switch scheme caused class members to be

overcharged for branded Suboxone Tablets. (Lamb Report ¶ 73e.) Importantly, Dr. Lamb opines

that all of this evidence is common to the proposed class. (Lamb Report ¶ 73f.)

       In an effort to defeat this predominance showing, Reckitt counters with two arguments.

First, it posits that individualized issues predominate among the mix of clinics and wholesalers that

comprise the class. Second, Reckitt asserts that the only theory of antitrust impact that can be

proven through common evidence is not cognizable and does not predominate. I address each

argument individually.

               i.     Whether Individualized Issues Predominate

       Reckitt first avers that the DPPs seek certification of “an unusual kind of class—a mixture

of methadone clinics and wholesalers.” (Reckitt’s Opp’n Class Cert. 10.) It contends that “[l]ooking

at the actual evidence shows there is no common evidence that the class members were exposed to

or reacted to the alleged misconduct in any common way—that is to say, there is no ‘glue’ allowing

for a common answer to the question of whether they purchased Film as a result of coercion or

deception.” (Id. at 11.) Given this lack of commonality, Reckitt asserts that individual, rather than

that common issues predominate (a) among the clinics in the class, (b) between the clinics as a group

and the wholesalers as a group; and (c) among the wholesalers in the class. In support of this

                                                 53
argument, Reckitt identifies a series of distinctions that allegedly permeate the class and prevent the

DPPs from producing common evidence to establish the key allegations in the case.

         Reckitt’s alleged individualized questions are summarized as follows:

         Alleged Individualized Questions Among the Clinics

     •   Were class members “cocerced” into purchasing film? Reckitt contends that significant
         differences among the clinic class members preclude attempts to collectively explain their
         purchasing decisions through common evidence. Reckitt explains that different clinics
         stocked different drugs. 11 Some class members never purchased film, some increased or
         decreased film purchases after generic tablets became available, and other clinics’ film
         purchases varied with no pattern. 12 Thus, whether any clinic purchased film as a result of
         coercion or deception is, according to Reckitt, an individualized inquiry.

     •   Were Reckitt’s efforts to avoid pharmacy substitution laws the genesis of its scheme?
         Reckitt argues that many of the clinics purchased Suboxone products directly and dispensed
         them directly to their patients. 13

     •   Did Reckitt signal tablet withdrawal before and after film launch? Reckitt contends that no
         evidence, common or otherwise, exists for the proposition that any direct purchaser clinic
         was informed about the tablet withdrawal and that it acted on the information. Thus,
         according to Reckitt, the question of which clinics may have chosen film over tablets due to
         the potential withdraw of tablets requires individualized inquiry.




11
        (See, e.g. Def.’s Oppn’ DPPs’ Class Cert., Ex. 50, 27:16–28:25 (Esper Treatment Center in
Pennsylvania stocks Methadone, Subutex, and Zubsolv); Ex. 49, 20:3–25); Phoenix Health in
Maryland stocks Suboxone Film, Zubsolv, Vivitrol, Sublocade, and Methadone); Ex. 51 (Acadia
with clinics in ten stages stocks multiple different types of products including Suboxone).)
12
         (Id., Ex. 1 (“Norman Report”) ¶ 112.) Testimony from these clinics shows that each clinic
employed different criteria for purchasing decisions. (See, e.g., Id., Ex. 49, 50:13–52:9 (Phoenix
Health Center’s prescribing decision has nothing to do with the individual, but rather whatever the
state is willing to pay for); Ex. 48, 31:16–25 (purchasing decisions for Acadia is made at the local
or regional level based on consumer demand, demographics, and what the community needs).)
         Notably, the representative for Acadia also testified decisions regarding what specific
medications are purchased are made at the national level based on pricing concerns and what
proposals they are given from various suppliers. (Def.’s Opp’n DPPs’ Class Cert., Ex. 48, 44:4–
19.)
13
      (See, e.g., Def.’s Opp’n DPP’s Class Cert., Ex. 48, 24:6–25:17 (Acadia Clinics); Ex. 49,
58:19–59:18 (Phoenix Clinic); Ex. 50, 19:12–21:13.)

                                                  54
     •   Did Reckitt engage in a market-wide campaign to deceive the market into thinking that
         tablets were more dangerous and film was superior? Reckitt notes that the FDA concluded
         that Suboxone film in unit-dose packaging posed a lower overall risk of accidental pediatric
         exposure than Suboxone tablets in multi-dose packaging. 14 Thus, according to Reckitt, there
         were no false statements or communications about film. Moreover, even if the DPPs could
         show common false safety claims, Reckitt contends that there is no evidence showing either
         (a) what precisely the clinics were told, or (b) that concerns about accidental pediatric
         exposure, abuse, or diversion had any impact on a clinic, where patients were supervised
         when taking their medication. 15

     •   Did Reckitt coerce the customers to switch to film by raising tablet prices and offering larger
         rebates and copay coupons? Reckitt argues that the DPPs presented no evidence regarding
         which clinic direct purchasers could obtain rebates from or which clinics allowed their
         patients to use copay coupons. According to Reckitt, no evidence is presented regarding
         which clinics made purchasing decisions as a result of Reckitt’s alleged pricing practices.

     •   Did Reckitt delay generic purchases by approximately five months by sabotaging the shared
         REMS process? Reckitt contends that twenty-five out of seventy-one class members never
         purchased generic tablets and, without individualized inquiry, it would be impossible to
         determine what they would have purchased had there been an earlier generic launch.

         Alleged Individualized Questions Between the Clinics and Wholesalers

     •   Is the purchasing process for clinics and wholesalers susceptible to common proof?
         According to Reckitt, clinics are healthcare providers that treat patients with opioid use
         disorder. Reckitt explains that these clinics perform an on-site dispensation of drugs that
         they purchase, and the most common treatment drug is methadone. By contrast, wholesalers
         function as pharmaceuticals suppliers to downstream buyers in the healthcare industry.16
         The demand that the wholesaler has for the purchases of Suboxone tablets or film is “derived
         from what is happening downstream in the end user market where patients are receiving
         prescriptions or treatment using Suboxone tablet or Suboxone film,” and this is not
         susceptible to common proof. 17




14
         (Def.’s Opp’n DPPs’ Class Cert., Ex. 12, 44:9–45:4, Ex. 52.)
15
        (See, e.g., Def.’s Opp’n DPPs’ Class Cert., Ex. 48, 42:22; Ex. 49, 15:14–17:12; Ex. 50,
22:10–23:7.) Reckitt further notes that one of the clinics stopped buying film and started buying a
different branded product when a staff member heard a rumor that patients were scraping the coat
of the film off of their tongues and selling it. (Id. Ex. 50, 28:17–29:9.)
16
         (Def.’s Opp’n DPPs’ Class Cert., Ex. 25, 15:8–19:14.)
17
         (Def.’s Opp’n DPPs’ Class Cert. Ex. 2, 140:24–141:10, 142:9–16.)

                                                   55
         Alleged Individualized Questions Among Wholesalers

     •   Is the purchasing process among the wholesalers proven by different evidence? Wholesalers
         are regional players and operate only in a single state. (Norman Report ¶ 121.) Thus,
         according to Reckitt, determining the factors affecting the relative demand for brand
         Suboxone film or for brand or generic tablets in each state requires an “individualized
         inquiry for that purchaser based on the insurance coverage status, pricing at retail level,
         preferences of doctors and patients, . . . [and] analysis of the effect of the alleged conduct.”
         (Id.) The DPPs allege that Reckitt—through communications about withdrawal of branded
         tablets, false safety claims, and offers of a rebate structure making film less costly—induced
         MCOs and other third-party payors to make formulary structures. According to Reckitt,
         however, such conduct could only have had a common impact across all regions if the third-
         party payors all responded to Reckitt’s efforts in a common manner, which the evidence
         shows that they did not. 18

     •   Did doctors react uniformly to the signal that tablets would be withdrawn? Reckitt notes
         that, in a marketing study regarding physicians’ prescribing decisions, doctors listed
         discontinuation of the tablet as the least important factor influencing their decisions. 19

         Reckitt presses that these multiple distinctions and individual questions among the various

class members preclude any finding of predominance. Careful scrutiny of Reckitt’s arguments,

however, reveals that these questions pertain to the merits of the DPPs’ overall case and have little

bearing on the common issues regarding antitrust impact. As set forth above, the element of antitrust

impact in this case requires a showing that every member of the proposed class, regardless of their

status as a wholesaler or a clinic, paid more for branded Suboxone tablets as a result of Reckitt’s

allegedly unlawful anticompetitive behavior. Such an inquiry is subject to common proof.

         The Third Circuit’s holding in In re Warfarin Sodium Antitrust Litigation, 391 F.3d 516 (3d

Cir. 2004) supports my conclusion. In re Warfarin involved alleged efforts by a brand manufacture

to preclude generic drug entry onto the market. The plaintiffs, a group of end-payors, alleged that

the defendant’s anticompetitive behavior—involving the dissemination of false and misleading


18
       (Compare DPPs’ Mot. Class Cert., Ex. 32, 94:20–96:10 (Highmark adds Suboxone film to
the formulary because tablets would soon be withdrawn); Def.’s Opp’n DPPs’ Class Cert., Ex. 54,
81:12–16 (Prime Therapeutics adds film to the formulary to “alleviat[e] member confusion.”)
19
         (See Def.’s Opp’n DPPs’ Class Cert., Ex. 56.)
                                                   56
information about the safety and equivalence of a lower-priced generic competitor—caused the

plaintiffs to purchase the higher-priced, brand-name drug instead of the generic drug. Id. at 522–

23. The alleged misrepresentations were aimed at health care professionals, government agencies,

pharmacy boards, and formularies. Id. The plaintiffs asserted that the misrepresentations led

consumers to believe that the branded drug was superior to the generic equivalents, causing millions

of prescriptions to be filled with the brand that would have otherwise been filled with less expensive

generic drugs, and allowing the defendant to maintain supracompetitive prices. Id. at 523. The

parties and the putative class representatives settled and the district court certified a settlement class.

Id. at 525–27.

        On appeal, several objectors argued, like Reckitt does here, that Rule 23(a) commonality

and Rule 23(b)(3) predominance were not satisfied because of the variations in the claims and

injuries of the plaintiffs, specifically between consumers and third-party payors. The objectors also

pointed to differences in the laws of the fifty states which formed the basis of several of the class

claims. Id. at 527. The Third Circuit disagreed noting that “proof of liability does not depend on

evidence that [defendant] made deceptive communications to individual class members or of class

members’ reliance on those communications; to the contrary, [the defendant’s] alleged deceptive

conduct arose from a broad-based, national campaign conducted by and directed from corporate

headquarters, and individual reliance on the misrepresentations was irrelevant to liability.” Id. at

528–29. The Court further noted that because the plaintiffs alleged purely an economic injury in

the form of overpayment for the drug at issue—and not any physical injury—a finding of

commonality and predominance was warranted. Id. at 529. The facts and issues in In re Warfarin

are remarkably similar to the case before me. 20


20
   The fact that In re Warfarin involved certification of a settlement class rather than a litigation
class is irrelevant because the Rule 23(b)(3) predominance standard applies equally to both
                                                    57
        Repeatedly, district courts have taken a similar approach and rejected contentions, similar to

Reckitt’s, that differences in purchasing decisions defeated class certification on the issue of

antitrust impact. See, e.g., In re Processed Egg Prods., 312 F.R.D. at 180 (“Differing purchasing

methods and prices do not necessarily defeat a finding of typicality and adequacy, provided that the

alleged misconduct applies across the array of methods, and prices.”); Meijer, Inc. v. Warner

Chilcott Holdings Co. III, Ltd., 246 F.R.D. 293, 309 (D.D.C. 2007) (rejecting defendants’ argument

that plaintiffs could not show predominance on antitrust injury because “the heterogeneous business

models, purchasing practices, and pricing among putative class members”); In re Cardizem

Antitrust Litig., 200 F.R.D. 297, 319 (E.D. Mich. 2001) (“[N]either a variety of prices nor negotiated

prices is an impediment to class certification if it appears that plaintiffs may be able to prove at trial

that the price range was affected generally.”) (quoting In re NASDAQ Market Makers Antitrust

Litig., 169 F.R.D. 493, 523 (S.D.N.Y. 1996)); In re Vitamins Antitrust Litig., 209 F.R.D. 251, 266

(D.D.C. 2002) (“It is not unprecedented that courts have found common impact in

cases alleging price-fixing despite individual negotiations, varied purchase methods and different

amounts, prices, and types of products purchased.”); In re Lorazepam and Clorazepate Antitrust

Litig., 202 F.R.D. 12, 30 (D.D.C. 2001) (finding that plaintiffs could prove, through common

evidence and despite the existence of individualized issues, that defendants’ anticompetitive conduct

allowed them to hike and sustain high prices of drug causing antitrust injury).

        Here, to meet their burden in demonstrating impact to direct purchasers of branded

Suboxone, the DPPs must show, through common evidence, that brand Suboxone prices would have

been lower absent Reckitt’s conduct. As set forth above, the DPPs have pointed to evidence that

Reckitt engaged in a campaign designed to simultaneously introduce Suboxone in film form,



settlement and litigation classes. See AmChem Prods, Inc. v. Windsor, 521 U.S. 591, 622–23
(1997).
                                                   58
withdraw branded Suboxone tablets from the market, falsely disparage the safety of Suboxone

tablets, and delay entry of generic tablets through both the shared REMS process and the filing of a

baseless citizen petition. The DPPs also offer common evidence that Reckitt’s actions caused the

DPPs to pay supracompetitive prices for branded Suboxone.

       While there are undoubtedly distinctions within the class, class members need not have

exhibited identical purchasing patterns in order for them to have been injured by Reckitt’s alleged

anticompetitive scheme.      Indeed, the class definition includes only those direct purchasers that

actually purchased branded Suboxone tablets directly from Reckitt during a particular time period,

making it irrelevant whether some of them also bought film or generic tablets. Thus, many of the

individualized purchasing decisions will have no bearing on common proof antitrust impact in the

form of overcharges. 21

               ii.     Whether the Above-Cost Pricing Portion of the Class Definition is
                       Cognizable

       In an alternative argument, Reckitt contends that, even assuming that the DPPs could prove

antitrust impact through a theory premised on supracompetitive pricing of Suboxone tablets, that

theory is violative of antitrust laws. Relying substantially on the assertions raised in its Motion to

Exclude the Opinions of Dr. Lamb, Reckitt contends that “above-cost pricing (including price

increases that plaintiffs may view as excessive or coercive) is not subject to attack under the antitrust


21
        Reckitt also points to precedent which states that the predominance requirement cannot be
met in cases founded on alleged misrepresentations that are not shown to be “standard, uniform, [or]
scripted.” In re LifeUSA Holding, Inc., 242 F.3d 136, 146 (3d Cir. 2001) (holding, in case asserting
class claims for fraudulent nondisclosures and misrepresentations regarding annuity contracts, that
absence of any uniform misrepresentation made to plaintiffs precluded a finding of commonality or
predominance).
        This argument is irrelevant here. In LifeUSA, the claims were for fraudulent nondisclosures
and misrepresentations, which require, as an element of proof, that each of the class members relied
on the misrepresentations. Id. at 145 n.9. Here, the claims are for antitrust violations, which have
no reliance element, but simply require a showing that the anticompetitive conduct caused injury to
the class members.
                                                   59
laws.” (Reckitt’s Reply Opp’n DPP Class Cert. 7.) It posits that although the DPP class’s claims

arise from a multifacted scheme to maintain Reckitt’s monopoly, the only aspect of their claims that

can be proven through common evidence is the pricing aspect, which, absent claims of predatory

pricing, is not legally cognizable.

       Again, Reckitt seeks to improperly characterize this case as one premised solely on

allegations of predatory pricing. The Third Circuit confronted a similar situation in ZF Meritor,

LLC v. Eaton Corp., 696 F.3d 254 (3d Cir. 2012). The plaintiffs, competitors of the defendant,

brought an antitrust action against the manufacturer of heavy-duty transmissions, alleging that the

manufacturer used long-term agreements with direct-purchaser truck manufacturers to foreclose

competition. Id. at 264–66. Following a trial, and a denial of the defendant’s renewed motion for

judgment as a matter of law, the district court entered an injunction against the defendant. Id. at

268.

       On appeal the defendant argued that the plaintiffs’ claims could not constitute actionable

predatory, or below-cost, pricing. Id. at 275. The Third Circuit acknowledged that had the sole

allegation at issue been predatory pricing, the plaintiff’s claims would not have been cognizable.

Id. at 276–77. It noted, however, that the plaintiffs “did not rely solely on the exclusionary effect

of [defendant’s] price, and instead highlighted a number of anticompetitive provisions in the [long-

term agreements]” and “price itself was not the clearly predominant mechanism of exclusion.” Id.

at 277. The Third Circuit remarked that “[n]othing in the case law suggests, nor would it be sound

policy to hold, that above-cost prices render an otherwise exclusive dealing agreement lawful,”

because to do so “would place a significant portion of anticompetitive conduct outside the reach of

the antitrust laws without adequate justification.” Id. at 278. The Court recognized that “conduct

that does not result in below-cost pricing may nevertheless be anticompetitive.” Id. at 279.

Ultimately, it found that because the pricing allegations were not the clearly predominant method

                                                 60
of exclusion, but rather were only one of the alleged exclusionary tools used by the defendant, they

were actionable. Id. at 279.

       Similarly here, the DPPs’ theory of liability is not that Reckitt’s pricing of brand tablets

individually caused harm.      Rather, the DPP’s theory is that the combination of the alleged

exclusionary conduct—including the increase in the price of brand tablets and decrease in the price

of film, combined with the introduction of Suboxone film onto the market, the removal of Suboxone

tablets from the market several months prior to generic approval, the false safety concerns with

Suboxone tablets, the disparagement of Suboxone tablets, and the efforts to delay entry of the

generics—resulted in antitrust injury. 22

       Moreover, and contrary to Reckitt’s argument, the DPPs need not put forth any proof of

individualized antitrust impact arising from each of the separate forms of alleged anticompetitive

conduct. “The relevant inquiry is the anticompetitive effect of [defendant’s] exclusionary practices

considered together,” and the court “must look to the monopolist’s conduct taken as a whole rather

than considering each aspect in isolation.” LePage’s Inc. v. 3M, 324 F.3d 141, 162 (3d Cir. 2003)

(citing Cont’l Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 699 (1962)). Numerous

cases from within the Third Circuit have reached the same conclusion. See, e.g., In re Neurontin

Antitrust Litig., No. 02-1390, 2009 WL 2751029, at *16–17 (D.N.J. Aug. 28, 2009) (noting that,

where plaintiffs pled a comprehensive multifaceted scheme to monopolize the market, the relevant

inquiry is the anticompetitive effect of the defendant’s exclusionary practices considered together

and not whether the underlying elements of the plaintiffs’ alleged scheme are violations of antitrust

laws in their own right); SmithKline Beecham Corp. v. Apotex Corp., 383 F. Supp. 2d 686, 702–03



22
       In my prior opinion denying Reckitt’s motion to dismiss, I found this theory to state a
plausible claim for relief. In re Suboxone Antitrust Litig., 64 F. Supp. 3d 665, 683 n.9 (E.D. Pa.
2014).
                                                 61
& n.10 (E.D. Pa. 2004) (holding that even plaintiffs cannot prove injury from one element of a larger

antitrust scheme, antitrust impact must be determined by looking at the anticompetitive effect of the

defendant’s acts as a whole).

        In sum, I find that the DPPs have met their burden of demonstrating the existence of common

evidence to prove antitrust impact. Accordingly, I conclude that the predominance element has been

satisfied on this issue.

                c. Aggregate Damages

        The last element at issue is aggregate damages. “The predominance requirement applies

to damages as well, because the efficiencies of the class action mechanism would be negated if

‘[q]uestions of individual damage calculations . . . overwhelm questions common to the class.’” In

re Modafinil, 837 F.3d at 260 (quoting Comcast, 569 U.S. at 35). Plaintiffs therefore need to

demonstrate that common issues predominate as to the element of “measurable damages” on a

classwide basis. Hydrogen Peroxide, 552 F.3d at 311–12 (citing 15 U.S.C. § 15). Nonetheless,

“[a]t the class certification stage, the plaintiffs are not required to prove damages by calculating

specific damages figures for each member of the class, but rather they must show that a reliable

method is available to prove damages on a class-wide basis.” In re Wellbutrin, 282 F.R.D. at 144.

That is, Plaintiffs must show that there is a reliable means for measuring damages with reasonable

accuracy in the aggregate. In re Processed Egg Prods., 312 F.R.D. at 202. Variation of damages

between and among class members does not necessarily defeat predominance. Id. at 180; see also

In re Vitamins, 209 F.R.D. at 268 (“At the certification stage, the preliminary inquiry in assessing

the proposed methods of proving damages is limited: The inquiry is not whether the methods are

valid, but is only to assess whether the methods are available to prove damages on a class-wide

basis.”); In re Loestrin 24 Fe Antitrust Litig., No. 13-2472, 2019 WL 3214257, at *15 (D.R.I. July



                                                 62
15, 2019) (“[I]t is well-established that ‘[t]he individuation of damages in consumer class actions is

rarely determinative under Rule 23(b)(3).’”) (quotations omitted). 23

       Reckitt contends that the DPPs have not established predominance as to damages on two

bases. First, it repeats its argument, made in connection with the Motion to Exclude Dr. Lamb’s

expert report, that all aspects of Dr. Lamb’s calculations depend on the assumptions that it was

unlawful to raise tablet prices and to encourage film sales by lowering film prices through rebates

and discounts. Reckitt contends that because these are not viable antitrust theories, Dr. Lamb’s

damages model is improper.

       As discussed both with respect to the Motion to Exclude Dr. Lamb and the predominance

showing of antitrust impact, I find no merit to this argument. Dr. Lamb’s reliance on these

assumptions in order to calculate damages does not require exclusion of his opinions under Daubert.

       Reckitt’s second argument posits that the DPPs have failed to propose a mechanism for

determining the damages of each class member. Reckitt contends that Dr. Lamb admitted that he

had neither “calculated the damages that should be awarded to any specific class member” nor

developed “a formula or a methodology for determining the damages by any specific class member.

(Def’s Opp’n DPPs’ Class Cert., Ex. 2, 175:2–176:2 (“I haven’t analyzed individual class member

damages. That wasn’t part of my assignment.”).) Reckitt thus contends that individual issues

regarding individual class members’ damages will predominate and, thus, preclude certification.

       Issues regarding allocation of individual damages are insufficient to defeat class

certification. In re Flonase, 284 F.R.D. at 233. Rather, as noted above, plaintiffs “must show that

a reliable method is available to prove damages on a class-wide basis.” In re Wellbutrin, 282 F.R.D.



23
        Notably, “the inability to show injury as to a few does not defeat class certification where
the plaintiffs can show widespread injury to the class.” Meijer, Inc. v. Warner Chilcott Holdings
Co. III, Ltd., 246 F.R.D. 293, 310 (D.D.C. 2007) (quotations omitted).
                                                 63
at 144. “Significantly, a number of courts have been satisfied that a common methodology for

proving class-wide damages exists in actions alleging delayed or impeded entry of generic

pharmaceuticals.” Meijer, Inc. v. Warnter Chilcott Holdings Co. III, Ltd., 246 F.R.D. 293, 312

(D.D.C. 2007).

       Dr. Lamb’s expert report satisfies this standard. His report measures overcharge damages

based on the difference between the actual price class members paid for branded Suboxone tablets

and film and the prices the class would have paid for branded and generic tablets absent the allegedly

anticompetitive conduct. (Lamb Report ¶ 125.) To calculate these damages, Dr. Lamb relies on

transaction-level data for a set time period from both Reckitt and from various third-party generic

manufacturers. (Id. ¶ 127.) He then adjusts the data to exclude certain types of sales that were not

relevant to class, and to account for rebates, price adjustments, and chargebacks on a transaction-

level basis. (Id. ¶ 128.) While he acknowledges that some class members, who purchased branded

Suboxone tablets in the actual world, would have continued to purchase branded Suboxone tablets,

rather than film or generic tablets, in the “No Hard Switch Scheme But-For World” and the “No

Hard Switch Scheme No Delay But-For World,” he opines that, in the absence of Reckitt’s

allegedly-anticompetitive conduct, those branded tablets would have been priced lower. (Id. ¶ 130.)

He then sets forth a benchmark methodology, based on common, class-wide evidence, to calculate

those but-for prices using various analogs. (Id. ¶¶ 131–167.)

       As set forth in detail in connection with Reckitt’s Motion to Exclude Dr. Lamb, the viability

of this model is reliable and requires no need to show individual damages for individual plaintiffs.

Reckitt’s challenges go only to the weight to be accorded to Dr. Lamb’s model and do not show that

his methodology is “so insubstantial as to amount to method at all.” In re Lorazepam & Clorazepate

Antitrust Litig., 202 F.R.D. 12, 30 (D.D.C. 2001). In short, Dr. Lamb’s model permits classwide

proof of measurable damages, thereby satisfying the predominance requirement.

                                                 64
       3. Rule 23(b)(3) Superiority

       In addition to predominance, plaintiffs seeking certification under Rule 23(b)(3) must show

that “a class action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). To determine whether plaintiffs have met their burden on

superiority, courts consider “class members’ interests in pursuing separate actions, the extent of any

independent litigation already begun by class members, the desirability of concentrating the

litigation in this forum, and the difficulties likely to be encountered in the management of a class

action.” In re Mushrooms, 319 F.R.D. at 208 (quotations omitted).

       The DPPs posit that the superiority requirement is met because the case concerns common

issues and evidence, and certification avoids up to seventy-one individual suits, prevents

inconsistent results, and allows class members with smaller claims an opportunity for redress they

would likely otherwise be denied. Reckitt has not challenged this superiority element.

       I agree that superiority has been satisfied. First, there is no evidence that any specific direct

purchaser would prefer to bring a separate lawsuit. In fact, I note that many of the DPPs are smaller

clinics that possibly would not otherwise pursue an action on their own. See In re Namenda Direct

Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 220 (S.D.N.Y. 2018) (“Class treatment is

appropriate in such ‘negative value cases,’ in which each class members’ interest in the litigation is

less than the cost to maintain an individual action.”). Second, I am not aware of any other litigation

concerning this precise conduct that has been brought by any of the DPPs. Third, the concentration

of the litigation in this forum is desirable given that this action has been pending here for

approximately six years, and is consolidated with both an action by the end-payors and an action by

various States’ Attorneys General. Finally, this case presents no manageability concerns that would

weigh against certification, and the DPPs have set forth a plan for cohesively presenting these issues

at trial. Accordingly, I deem the superiority element satisfied.

                                                  65
       4. Conclusion as to Class Certification

       Following a “rigorous analysis,” I find that the DPPs have proven that class certification is

warranted and proper. The DPPs have established all of the Rule 23(a) elements of numerosity,

commonality, typicality, and adequacy of class representations. Moreover, common, class-wide

issues will predominate, and the DPPs have adduced sufficient classwide evidence to prove

anticompetitive conduct, antitrust impact, and damages. Finally, I conclude that a class action is a

superior method to fairly and efficiently adjudicate this controversy. Accordingly, the DPPs’

Motion for Class Certification will be granted.

       C. End-Payor Plaintiffs’ Motion for Class Certification

       The putative End-Payor Plaintiffs (“EPPs”) Class consists of consumers and third-party-

payors who purchased, paid for, and/or were reimbursed for co-formulated buprenorphine

hydrochloride and naloxone hydrochloride dehydrate for their own use. Like the DPPs, the EPPs

allege that they would have paid significantly less for Suboxone but for the anticompetitive conduct

of Reckitt.

       The EPPs request certification of two different classes. First, they define a nationwide class,

seeking injunctive relief under Federal Rule of Civil Procedure 23(b)(2), consisting of:

               All persons or entities in the United States who purchased and/or paid
               for some o[r] all of the purchase price for Co-Formulated
               Buprenorphine/Naloxone (“Suboxone”) in any form for consumption
               by themselves, their families, or their members, employees, insureds,
               participants, or beneficiaries at any time during the period January 1,
               2012 through the date of class certification.

(EPPs’ Mem. Supp. Mot. Class Cert. 7.)

       Second, they define a state antitrust/consumer protection issues class under Federal Rule of

Civil Procedure 23(c)(4), consisting of:

               All persons or entities who purchased and/or paid for some o[r] all of
               the purchase price for Co-Formulated Buprenorphine/Naloxone

                                                  66
                   (“Suboxone”) in California, Florida, Iowa, Michigan, Minnesota,
                   Mississippi, Nevada, New York, Pennsylvania, Virginia, and
                   Wisconsin in any form for consumption by themselves, their families,
                   or their members, employees, insureds, participants, or beneficiaries
                   at any time during the period January 1, 2012 through the date of class
                   certification.

(EPPs’ Mem. Supp. Mot. Class Cert. 7.) As to this latter class, the EPPs seek certification of only

the following issues:

                   a.     Whether Defendant engaged in anticompetitive and deceptive
                          conduct;
                   b.     Whether Defendant willfully maintained monopoly power
                          through such conduct;
                   c.     Whether Defendant had a specific intent to monopolize;
                   d.     Whether Defendant has offered a non-pretextual
                          procompetitive justification that could not have been obtained
                          through less restrictive means, and if so;
                   e.     Whether the anticompetitive effects of Defendant’s conduct
                          outweigh their proffered procompetitive benefits, if any.

(Id. at 7–8.) 24

        I will jointly address the Rule 23(a) elements as to both proposed classes, and then will

separately consider whether the Rule 23(b) and 23(c) elements are satisfied as to each class.

        1. Rule 23(a) Elements

                   a. Numerosity

        As set forth in detail above (supra pp. 36–37), a plaintiff seeking certification must

demonstrate that the class is so numerous that joinder of all members is impracticable. Fed. R. Civ.

P. 23(a)(1).




24
        Notably, both classes exclude: (1) Pharmacy Benefit Managers; (2) Defendant and their
officers, directors, management, employees, subsidiaries, and affiliates; (3) all governmental
entities, except for government funded employee benefit plans; (4) all persons or entities who
purchased Suboxone for purposes of resale or directly from Defendant or its affiliates; and (5) the
judges in this case and any members of their immediate families.
                                                     67
          Here, I find—and Reckitt does not dispute—that numerosity has been satisfied. Although

the EPPs do not identify an exact number of class members, they suggest that they seek to certify a

class of thousands of consumer and third-party payors. (Decl. of Kenneth Wexler (“Wexler Decl.”),

Ex. 3.)     “No minimum number of plaintiffs is required to maintain a suit as a class action, but

generally if the named plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the

first prong of Rule 23(a) has been met.” Stewart v. Abraham, 275 F.3d 220, 226–27 (3d Cir. 2001).

Where, as here, plaintiffs seek a to certify a class of thousands of consumer class members and third-

party payor class members, numerosity is easily satisfied. See In re Wellbutrin, 282 F.R.D. at 137

(finding numerosity met where plaintiff class involved hundreds of thousands of consumer class

members and thousands of TPP class members).

                 b. Commonality

          As set forth above (supra pp. 38–39), Rule 23(a)(2) next requires Plaintiffs to demonstrate

that “there are questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2).

“[C]ommonality does not require perfect identity of questions of law or fact among all class

members. Rather, ‘even a single common question will do.’” Reyes v. Netdeposit, LLC, 802 F.3d

469, 486 (3d Cir. 2015) (quoting Dukes, 564 U.S. at 359).

          The EPPs argue that this action is cabined by the specific issues sought for certification here,

including: (1) whether Reckitt’s anticompetitive scheme suppressed generic competition to

Suboxone; (2) whether Reckitt had the ability to control prices and exclude competition; (3) whether

Reckitt’s deceptive introduction of Suboxone film and destruction of the prescription base for

Suboxone tablets was predatory and anticompetitive; (4) whether Reckitt’s sabotage of the

development process for a shared REMS was anticompetitive; (5) whether a reasonable petitioner

would have expected the arguments made in Reckitt’s Citizen’s Petition to succeed; and (6) whether

Reckitt submitted the Citizen’s Petition for the purpose of interfering with competition.

                                                    68
        Resolution of each of these issues depends entirely on Reckitt’s conduct and, thus, on

evidence common to the class. As such, these common questions are capable of class-wide

resolution because they require no inquiry into individualized issues. Reckitt does not challenge the

commonality element of Rule 23(a)(2), but rather reserves its argument regarding the prevalence of

common issues for the Rule 23(b)(2) elements and Rule 23(c)(4) requirements. Therefore, I find

that Rule 23(a)(2) is satisfied.

                c. Typicality

        The third Rule 23(a) factor considers typicality, which as noted above (supra pp. 41–42),

aids a court in determining whether “maintenance of a class action is economical and whether the

named plaintiff’s claim and the class claims are so interrelated that the interests of the class members

will be fairly and adequately protected in their absence.” Marcus v. BMW of N. Am., 687 F.3d 583,

597–98 (3d Cir. 2012) (citing Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982)).

        Reckitt does not dispute typicality. Rather, it generally acknowledges that the claims of the

named Plaintiffs and the absent class members rely on the same legal theories and arise from the

same “core pattern” of alleged conduct by the Defendants, i.e., that Reckitt’s “hard switch” scheme

combined with the “sham” citizen petition and its actions during the SSRS process delayed generic

entry and resulted in direct purchasers allegedly paying higher prices for Subxone tablets. As I can

discern no obvious conflicts between the named representatives and the class members, I find this

factor to be satisfied.

                d. Adequacy of Representation

        The last Rule 23(a) factor considers adequacy of representation. As detailed above (supra

pp. 42–43), “[t]he principal purpose of the adequacy requirement is to determine whether the named

plaintiffs have the ability and the incentive to vigorously represent the claims of the class.” In re

Cmty. Bank of N. Va. Mortg. Lending Practices Litig., 795 F.3d 380, 393 (3d Cir. 2015). The

                                                  69
adequacy requirement has two components: (1) the interests and incentives of the representative

plaintiffs; and (2) the experience and performance of class counsel. Dewey v. Volkswagen

Aktiengesellschaft, 681 F.3d 170, 181 (3d Cir. 2012) (citation omitted).

       As to the first portion of this factor, Reckitt does not identify, and I cannot find, any

likelihood of conflict of interest among the class members. Nor is there any evidence that any of

the named Plaintiffs will not adequately represent the class’s interests.

       In support of the second portion of this element, the EPPs have provided resumés for the

various firms and attorneys who will be representing the proposed class. (Wexler Decl., Ex. 2.)

These resumés demonstrate that class counsel have significant experience litigating complex class

actions. Moreover, over the lengthy course of this litigation, counsel have vigorously represented

the proposed class’s interests. Finding no basis on which to doubt the adequacy of the class

representatives here, I deem this element satisfied.

       2. Rule 23(b)(2) Class

       Having found that the EPPs have met their burden on the Rule 23(a) factors, I must next

consider whether each of the EPPs’ proposed classes meets the requirements of Rule 23(b). The

first class that the EPPs seek to certify is an injunction class under Federal Rule of Civil Procedure

23(b)(2).

       Rule 23(b)(2) was written with the purpose of “remedying systemic violations of basic rights

of large and often amorphous classes.” Baby Neal for and by Kanter v. Casey, 43 F.3d 48, 64 (3d

Cir. 1994). In other words, Rule 23(b)(2) permits class actions for declaratory or injunctive relief

where “the party opposing the class has acted or refused to act on grounds that apply generally to

the class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.” Fed. R. Civ. P. 23(b)(2)); see also Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 614 (1997).

                                                  70
       “While 23(b)(2) class actions have no predominance or superiority requirements, it is well

established that the class claims must be cohesive.” Barnes v. Am. Tobacco Co., 161 F.3d 127, 143

(3d Cir. 1998). This cohesiveness requirement serves two interests: (1) protecting unnamed class

members, who “are bound by the action without the opportunity to withdraw and may be prejudiced

by a negative judgment in the class action,” and (2) ensuring that the litigation is not unmanageable,

such that “little value would be gained in proceeding as a class action.” Id.

       For a court to find a class cohesive, it must find that the “class’s claims are common ones

and that adjudication of the case will not devolve into consideration of myriad individual issues.” 2

Newberg on Class Actions § 4:34 (5th ed.). “In other words, Rule 23(b)(2) applies only when a

single injunction or declaratory judgment would provide relief to each member of the class. It does

not authorize class certification when each individual class member would be entitled to a different

injunction or declaratory judgment against the defendant.” Dukes, 564 U.S. at 360 (emphasis in

original). Any “‘disparate factual circumstances of class members’ may prevent a class from being

cohesive.” Gates v. Rohm & Haas, 655 F.3d 255, 264 (3d Cir. 2011) (quoting Carter v. Butz, 479

F.2d 1084, 1089 (3d Cir. 1973)). Thus, “[t]he key to the (b)(2) class is ‘the indivisible nature of

the injunctive or declaratory remedy warranted—the notion that the conduct is such that it can be

enjoined or declared unlawful only as to all of the class members or as to none of them.’” Dukes,

564 U.S. at 360 (quotations omitted).

       The EPPs’ request for injunctive relief has been somewhat fluid. In their initial Motion for

Class Certification, the EPPs sought “an injunction that would help remedy the ongoing

anticompetitive effect of Reckitt’s misconduct, such as, for example, compulsory licensing of the

film patents to generic competitors, a mandated reduction in Reckitt’s price of the branded film,

and/or corrective disclosures concerning the pretextual safety concerns that Reckitt espoused

regarding the Suboxone tablet.” (EPPs’ Mem. Supp. Mot. Class Cert. 14.) Thereafter, in their Reply

                                                 71
Brief, the EPPs modified and narrowed their requested relief to “certification of an injunctive class

to compel [Reckitt] to issue correction disclosures to remediate the effect of its fabricated safety

concerns on Suboxone tablets.” (EPPs’ Reply Supp. Class Cert. 14.) In support of this relief, the

EPPs assert that the harm from Reckitt’s misinformation campaign persists because Reckitt never

retracted its false statements related to the pediatric safety of Suboxone tablets.           As these

misrepresentations were allegedly instrumental in moving prescriptions to film, the EPPs assert that

they have a “strong interest” in correcting the false impression Reckitt has fostered over the years

related to the safety of Suboxone tablets. (Id.)

       Such requested relief is not proper for certification under Rule 23(b)(2) for two reasons.

First, plaintiffs seeking Rule 23(b)(2) certification must demonstrate “a significant threat of injury

from an impending violation . . . or from a contemporary violation likely to continue or recur.” In

re Processed Egg Prods., 321 F.R.D. at 559 (quotations omitted). “The threatened injury must be

an injury for which the plaintiff would be entitled to compensation if the injury actually occurred.”

In re New Motor Vehicles Canadian Export Antitrust Litig., 522 F.3d 6, 13 (1st Cir. 2008). Class

certification under Rule 23(b)(2) is “inappropriate when the majority of the class does not face future

harm.” Maldonado v. Ochsner Clinic Found., 493 F.3d 521, 525 (5th Cir. 2007) (citation omitted);

see also In re Processed Egg Prods., 312 F.R.D. at 169 (declining to certify a 23(b)(2) class where

plaintiffs failed to provide the court with sufficient evidence of the defendants’ current policies that

are ongoing and threaten future harm, and how an injunction could benefit the class; plaintiffs’

evidence focused on past actions and past harm with only a mere allegation that some of activities

were ongoing); Federal Trade Comm’n v. Qualcomm, Inc., No. 17-220, 2019 WL 2206013, at 130–

31(N.D. Cal. May 21, 2019) (holding that although injunctive relief may be appropriate when the

unlawful conduct has ceased, the court must consider whether “there exists some cognizable danger

of recurrent violation” (quotations omitted)).

                                                   72
       Here, the EPPs have not alleged that Reckitt is engaged in any ongoing “misinformation

campaign” about the safety of tablets, such that injunctive relief would be halt an impending threat

of future misrepresentations. Rather, the EPPs acknowledge that they seek only “corrective

disclosures” to correct the “false impression” Reckitt previously fostered over the years related to

the safety of Suboxone tablets. As such, the class members face no impending violation or any non-

speculative threat of future injury.

       The EPPs also have not presented evidence demonstrating how such relief would provide

appropriate final relief to the class as a whole. It is well settled that “relief to each member of the

class” does not “require that the relief to each member of the class be identical, only that it be

beneficial.” Sykes v. Mel S. Harris & Assoc., LLC, 780 F.3d 70 (2d Cir. 2015); see also Brown v.

District of Columbia, 928 F.3d 1070, 1083 (2019) (holding that Rule 23(b)(2) requires that a single

injunction or declaratory judgment provide relief to each member of the class). Yet, the EPPs have

not shown the availability of common evidence establishing that doctors chose to prescribe film

over tablets due solely to the alleged safety concern promulgated by Reckitt, or that doctors continue

to rely on the past information received from Reckitt in making their prescribing decisions. In turn,

without individually determining whether the EPPs received and continue to receive their

prescriptions for Suboxone film because of unwarranted concerns about the safety of the tablet, the

EPPs cannot establish that “corrective disclosures”—which they do not otherwise define—will

remedy the situation or cause medical professionals to start prescribing generic tablets.

       Moreover, the proposed injunctive relief in the form of “corrective disclosures” will not

benefit patients who no longer take Suboxone film and, thus, no longer will require a prescription.

The EPPs claim, without citation to any evidentiary support, that “[a]ddiction is a recurring disease

that is rarely defeated in the first instance, and accurate information on potential treatment options,

especially when cheaper, equally efficacious alternatives are available, will not only facilitate the

                                                  73
price savings envisioned by the Hatch-Waxman Act but also help alleviate public health burdens

related to opioid addiction.” (EPPs’ Reply Supp. Class Cert. 15.) Such speculation, however, does

not satisfy the rigorous burden on a motion for class certification. Indeed, Reckitt produces contrary

evidence indicating that most patients stop taking Suboxone within a few months, and that about

80% of the patients who started brand Suboxone film therapy in 2012 were no longer using brand

Suboxone film by 2017. (Reckitt’s Sur-Reply Opp’n EPPs’ Class Cert., Exs. G & H.) Thus, the

EPPs have failed to show that the proposed injunctive relief would inure to the benefit of all EPP

class members.

        In short, the EPPs have not established that the Rule 23(b)(2) factors favor certification of

an injunctive class. The EPPs relegated their request for 23(b)(2) certification to a mere two

paragraphs in their Motion and two more brief paragraphs in their reply brief. In doing so, they

failed cite to any evidence showing that Reckitt “has acted or refused to act on grounds that apply

generally to the class, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). Given the deficiencies identified above,

I decline to certify the proposed 23(b)(2) class.

        3. Rule 23(c)(4) Class

        The EPPs also seek limited certification of an “issues class” under Federal Rule of Civil

Procedure 23(c)(4), of certain individual issues. As noted above, they define the class as:

                All persons or entities who purchased and/or paid for some o[r] all of
                the purchase price for Co-Formulated Buprenorphine/Naloxone
                (“Suboxone”) in California, Florida, Iowa, Michigan, Minnesota,
                Mississippi, Nevada, New York, Pennsylvania, Virginia, and
                Wisconsin in any form for consumption by themselves, their families,
                or their members, employees, insureds, participants, or beneficiaries
                at any time during the period January 1, 20112 through the date of
                class certification.




                                                    74
(EPPs’ Mem. Supp. Mot. Class Cert. 7.) With respect to this class, however, the EPPs seek

certification of only the following issues:

                a. Whether Defendant engaged in anticompetitive and deceptive
                   conduct;
                b. Whether Defendant willfully maintained monopoly power
                   through such conduct;
                c. Whether Defendant had a specific intent to monopolize;
                d. Whether Defendant has offered a non-pretextual procompetitive
                   justification that could not have been obtained through less
                   restrictive means, and if so;
                e. Whether the anticompetitive effects of Defendant’s conduct
                   outweigh their proffered procompetitive benefits, if any.

(Id. at 7–8.) For the following reasons, I find certification to be proper.

        Rule 23(c)(4) provides that, “[w]hen appropriate, an action may be brought or maintained as

a class action with respect to particular issues.” Fed. R. Civ. P. 23(c)(4). Certification of particular

issues under Rule 23(c)(4) is only proper if the other requirements of Rule 23(a) and (b) are first

met. 7A C. Wright, A. Miller, & R. Kane, Federal Practice & Procedure § 1790, at 590 (2005).

“Courts frequently use Rule 23(c)(4) to certify some elements of liability for class determination,

while leaving other elements to individual adjudication.” Carroll v. Stettler, No. 10-2262, 2011 WL

5008349, at *4 (E.D. Pa. Oct. 19, 2011) (citing Chiang v. Veneman, 385 F.3d 256, 267 (3d Cir.

2004)). The Third Circuit has instructed that when certifying an issue class, the issues to be tried

should be clearly enumerated. Gates v. Rohm & Haas Co., 655 F.3d 255, 273 (3d Cir. 2011)

(citing Wachtel v. Guardian Life Ins. Co. of Am., 453 F.3d 179, 184–85 (3d Cir. 2006)). Likewise,

the district court should explain how class resolution will “fairly and efficiently” advance the

resolution of the class members’ claims. Id. (citing Principles of the Law of Aggregate Litigation §§

2.02(e) (2010)). Finally, issue certification is a matter left to the court’s discretion, but the decision

to certify a particular issue, like any other certification decision under Rule 23, “must be supported

by rigorous analysis.” Hohider v. United Parcel Serv., Inc., 574 F.3d 169, 201 (3d Cir. 2009).


                                                   75
        Reckitt challenges the certification of the “issues” class on two grounds. First, it contends

that the liability issues class is not ascertainable. Second, it asserts that the class is not cohesive. I

address each challenge individually.

                a. Ascertainability

        “[A]scertainability” is closely tied to the requirement that plaintiffs provide a proper class

definition. Byrd v. Aaron’s, Inc., 784 F.3d 154, 164 (3d Cir. 2015). “A trial court . . . needs a class to

be ‘defined with reference to objective criteria’ and some assurance that there can be ‘a reliable and

administratively feasible mechanism for determining whether putative class members fall within

the class definition,’ in order to rigorously analyze the explicit Rule 23(a) and (b) certification

requirements.” Id. at 164–65 (internal citations omitted). The separate ascertainability requirement

ensures that class members can be identified after certification and, therefore, “prepares a district

court to direct to class members the best notice that is practicable under the circumstances.” Id. at

165 (quotations omitted). “If class members are impossible to identify without extensive and

individualized fact-finding or ‘mini-trials,’ then a class action is inappropriate.” Marcus v. BMW

of N. Am., LLC, 687 F.3d 583, 593 (3d Cir. 2012).

        The Third Circuit has clarified that the ascertainability inquiry is “narrow.” Byrd, 784 F.3d

at 165. “If defendants intend to challenge ascertainability, they must be exacting in their analysis

and not infuse the ascertainability inquiry with other class-certification requirements.”              Id.

“[A]scertainability only requires the plaintiff to show that class members can be identified.”

Carerra v. Bayer Corp., 727 F.3d 300, 308 n.2 (3d Cir. 2013). The proposed method for identifying

class members must be “administratively feasible,” meaning that “identifying class members is a




                                                   76
manageable process that does not require much, if any individual factual inquiry.” 25 Carrera, 727

F.3d at 307–08.

       Reckitt contends that the class is not ascertainable because there is no list of class members,

that the EPPs never served any subpoenas that might have yielded the data necessary to generate a

list of class members, and that the EPPs refused to provide the patient names that were known to

them. 26 Reckitt further argues that the EPPs should not be permitted to re-open discovery to serve

subpoenas in order to generate a list of class members, and that the EPPs provided no explanation

as to why they think new subpoenas will yield data when previous such subpoenas served by Reckitt

were refused on HIPAA grounds. 27

       Reckitt’s argument imposes too high a burden. The EPPs need not identify the class

members at this juncture of the litigation. As noted above, ascertainability only requires a showing

of a process through which class members can be successfully identified. 28 For the following

reasons, I find that the EPPs have done so.



25
        The parties dispute whether this ascertainability requirement applies to a class under Rule
23(c)(4). Reckitt contends that such a class must be ascertainable to be certifiable. The EPPs
counter that the ascertainability inquiry has no place in certification of an issues class.
        The parties have cited to no legal guidance on this issue, and the Third Circuit has yet to
address whether ascertainability must be analyzed in Rule 23(c)(4) issues class. Because I find that
the ascertainability requirements have been met, I need not resolve this question.
26
       (See Reckitt’s Opp’n EPPs’ Class Cert., Ex. 1, Decl. of Nicolas Hidalgo (“Hidalgo Dep.”).)
27
        The Health Insurance Portability and Accountability Act (“HIPAA”) puts limitations on the
ability of covered entities, such as health plans and health care providers, to use protected health
information. Citizens for Health v. Leavitt, 428 F.3d 157, 173 (3d Cir. 2005).
28
        Reckitt’s case citations in support of their argument are distinguishable. In Vista Healthplan,
Inc. v. Cephalon, Inc., No. 06-1833, 2015 WL 3623005 (E.D. Pa. June 10, 2015), the plaintiffs
merely provided their own “assurances” that “comprehensive records documenting any purchase of
Provigil can be easily obtained from any number of reliable objective sources,” without detailing
any reliable methodology for identifying class members. Id. at *9. In Fenwick v. Ranbaxy Pharms.,
Inc., 353 F. Supp. 3d 315, 327–28 (D.N.J. 2018), the plaintiffs proposed a methodology for
                                                  77
       First, the EPPs have provided the unchallenged Declaration of Myron Winkelman, the

president of a company providing pharmacy benefit management services to commercial and

governmental health plans, and federal and state governmental agencies. (EPPs’ Mot. Class Cert.,

Ex. 4, Decl. of Myron Winkelman (“Winkelman Decl.”), ¶ 1.) According to Mr. Winkelman, the

EPP class is comprised of two types of class members: third-party payors (“TPPs”)—who are health

and welfare plans or insurance companies that pay and/or reimburse for prescription drug purchases

of their members—and consumers—who are individuals who purchase prescription drugs. (Id. ¶

18.) Winkelman states that pharmacy benefit managers (“PBMs”) and pharmacies maintain data

that can be used to identify TPPs and consumers, including the prices each paid and/or reimbursed

for Suboxone or generic Suboxone. (Id. ¶¶ 22–38.) This data includes the total amount paid by the

TPP’s member, as well as the total amount paid by the TPP for each prescription the PBM processes.

(Id. ¶ 29.) In addition, PBMs are able to identify consumers with flat co-payment benefit plans, and

can also identify the name and address of the consumer who made the purchase of Suboxone and

generic Suboxone. (Id.) Even in instances where an insurer is acting as its own PBM, large insurers

must still comply with processing standards set by the National Council for Prescription Drug

Programs (“NCPDP”) and will maintain these records in their own database. (Id. ¶ 33.) The EPPs

have submitted exemplar purchase data reflecting their ability to determine who purchased

Suboxone during the relevant time period. (Id. ¶ 35, EPPs’ Mot. Class Cert., Ex. 3.) According to

Winkelman, only a small percentage of fully uninsured, cash-paying consumers would not show up

in the various databases. (Winkelman Decl. ¶¶ 21, 37.) The EPPs note that these individuals can

self-identify with their own records at a claims process.




identifying potential class members, but that methodology included within it consumers who did
not purchase any of the recalled pills at issue. Id. at 327–28. Neither of these problems exists here.
                                                 78
       Given the availability of this information, Interim Co-Lead counsel for the EPPs then explain

that if the class is certified, the Court could issue subpoenas pursuant to 45 C.F.R. § 164.512(e)(1)29

in order to overcome the HIPAA protections on the materials. (EPPs’ Mot. Class Cert., Ex. 1, Decl.

of Kenneth Wexler (“Wexler Decl.”), ¶ 11.) Such subpoenas would be directed to the top six PBMs,

the ten largest TPPs, the top ten chain store pharmacies, and the top five mail order pharmacies to

request the production of records identifying purchasers of branded and generic Suboxone during

the relevant period. (Id. ¶ 11.) Counsel explain that they would then retain OnPoint Analytics

(“OnPoint”) to analyze the data, under a protective order, and compile a list reflecting the identities

of those in the data who fit the class definition. (Id. ¶¶ 12–13.)

       Reckitt does not dispute the efficacy of this methodology and, in fact, concedes that it may

have been persuasive had EPPs filed their motion for class certification prior to fact discovery.

Reckitt asserts, however, that the closing of fact discovery precludes the issuance of new subpoenas

to combine the data into a usable list of class members. Reckitt posits that the EPPs have not

explained why they failed to gather this crucial information during the years before fact discovery

closed and that the absence of any current list of class members precludes the EPPs from using

discovery to obtain one.

       This argument confuses discovery with class notice. Post-discovery, post class-certification

subpoenas are permissible to identify class members and issue notice of the class action. See, e.g.,

In re Relafen Antitrust Litig. v. Smithkline Beecham, No. 01-12239, 2004 U.S. Dist. LEXIS 29834,

at *17–19 (D. Mass. Nov. 24, 2004) (authorizing end-payor plaintiffs, after class certification, to

issue subpoenas to providers of retail pharmacy services and providers of PBM services to obtain


29
        See 45 C.F.R. § 164.512(e)(1) (“A covered entity may disclose protected health information
in the course of any judicial or administrative proceeding: [i]n response to an order of a court or
administrative tribunal, provided that the covered entity disclosed only the protected health
information expressly authorized by such order.”).
                                                  79
access to electronic files of the names and addresses of consumers of the relevant drug, as well as

information regarding the consumer’s expenditures). Indeed, the EPPs have submitted a Declaration

from Carla Peak, Vice President of Legal Notification Services at KCC, LLC—a national class

action notice provider and class administrator—who identifies more than twenty class actions in

which her firm has implemented such class action notice. Reckitt identifies no authority for its

contention that the class member list should have been compiled prior to the actual certification of

the class.

        As I find that the EPPs have identified a feasible methodology for identifying class members,

I reject Reckitt’s ascertainability argument.

               b. Cohesiveness

        The Third Circuit has indicated that when deciding whether a proposed issues class is

cohesive, the trial court should consider:

                   [T]he type of claim(s) and issue(s) in question; the overall
                   complexity of the case; the efficiencies to be gained by granting
                   partial certification in light of realistic procedural alternatives; the
                   substantive law underlying the claim(s), including any choice-of-
                   law questions it may present and whether the substantive law
                   separates the issue(s) from other issues concerning liability or
                   remedy; the impact partial certification will have on the
                   constitutional and statutory rights of both the class members and
                   the defendant(s); the potential preclusive effect or lack thereof
                   that resolution of the proposed issue class will have; the
                   repercussions certification of an issue(s) class will have on the
                   effectiveness and fairness of resolution of remaining issues; the
                   impact individual proceedings may have upon one another,
                   including whether remedies are indivisible such that granting or
                   not granting relief to any claimant as a practical matter determines
                   the claims of others; and the kind of evidence presented on the
                   issue(s) certified and potentially presented on the remaining
                   issues, including the risk subsequent triers of fact will need to
                   reexamine evidence and findings from resolution of the common
                   issue(s).




                                                   80
Gates v. Rohm and Haas Co., 655 F.3d 255, 273 (3d Cir. 2011) (the “Gates factors”). This list is

non-exclusive. Id.

       In challenging the cohesiveness of the proposed issues class, Reckitt focuses on three of the

foregoing elements. Primarily, it contends that the EPPs cannot show that liability is capable of

classwide treatment when they concede that injury is not. Second, Reckitt asserts that the common

issues here are not divisible from the individual issues. Finally, it claims that resolution of the

common issues will not materially advance the litigation.

               i.      Separation of Liability and Injury

       Reckitt first contends that the EPPs’ effort to separate “liability issues” from “antitrust injury

and damages” fails because individual injury, also known as antitrust impact, is an element of the

cause of action, i.e., every class member must prove at least some antitrust impact resulting from

the alleged violation in order to prevail on the merits. Reckitt asserts that the EPPs effectively

concede that antitrust injury cannot be proven through common evidence. Rather, such issues would

need to be resolved following individual trials regarding reliance and causation.

       Reckitt’s argument fails in its mis-characterization of the proposed class as a “liability class.”

Reckitt is correct that, to prove liability, an antitrust plaintiff must demonstrate “(1) a violation of

the antitrust laws . . ., (2) individual injury resulting from that violation, and (3) measurable

damages.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 311 (3d Cir. 2008). But, the

EPPs’ Motion for Class Certification does not—and need not—seek to prove all of these required

liability elements through common evidence. See Chiang v. Veneman, 385 F.3d 256, 267 (3d Cir.

2004) (“[C]ourts commonly use Rule 23(c)(4) to certify some elements of liability for class

determination, while leaving other elements to individual adjudication—or, perhaps more

realistically, settlement.”), abrogated on other grounds, Marcus v. BMW of N. Am., 687 F.3d 583



                                                  81
(2012). Rather, the request for class certification focuses solely on the first element—a violation of

the antitrust laws through monopoly power and exclusionary conduct.

        Liability for anticompetitive conduct centers on the defendants’ conduct, not the actions of

individual class members and, thus, the issue is susceptible to classwide proof. In re Warfarin

Sodium Antitrust Litig., 391 F.3d 516, 528 (3d Cir. 2004); see also In re Flonase Antitrust Litig.,

284 F.R.D. 207, 219–20 (E.D. Pa. 2012) (noting that the issues relevant to proving liability can be

proven through class-wide, common evidence because the issues focus on the defendant’s conduct,

not the conduct of the individual class members). Moreover, even though various state laws are

used for the EPP issues class, these issues will utilize the same operative evidence to establish

liability. See In re Flonase, 284 F.R.D. at 219 (citing Sullivan v. DB Invs., Inc., 667 F.3d 273, 301

(3d Cir. 2011) (emphasizing that any minor variations between state laws will not

defeat class certification “as   long   as   a   sufficient   constellation   of   common      issues

binds class members together”); In re Terazosin Hydrochloride, 220 F.R.D. 672, 697–98 (S.D. Fl.

2004) (certifying a class of indirect purchasers in part because “the same common operative facts

that form the basis for each of the state classes’ antitrust claims form the basis for the unjust

enrichment claims”)).

        As set forth above in detail with respect to the DPP class, the EPPs also seek to offer common

evidence that Reckitt engaged in a nationwide and market-wide hard switch scheme to move

prescriptions from tablet to film.       “If each class member pursued its claims individually,

the class member would have to prove the same antitrust . . . violations using the same documents,

witnesses, and other evidence.” In re Wellbutrin XL Antitrust Litig., 282 F.R.D. 126, 140 (E.D. Pa.




                                                 82
2011). The fact that the EPPs cannot use common evidence to prove antitrust impact is irrelevant

as they do not seek to certify this issue. 30

                ii.     Common Issues Divisible from Individual Issues

        Reckitt next argues that when “issues are not susceptible to ‘proof by common evidence[,]

. . . [n]o efficiencies are gained by litigating [them] on a classwide basis.” (Reckitt’s Opp’n EPPs’

Class Cert. 21 (quoting Gonzales v. Corning, 885 F.3d 186, 202 (3d Cir. 2018)).) It contends that

one of the core issues identified by the EPPs is whether Reckitt engaged in “deceptive conduct” or

“deception”—i.e., whether Reckitt coerced purchases of Film “by making unfounded claims that

tablets were unsafe,” and whether [t]his false safety issue was then . . . broadcast to the FDA, doctors,

other industry participants, and the public in an effort to destroy demand for Suboxone tablets.” (Id.

at 21.) Reckitt posits that deception cannot be proved in the abstract and that, for each patient in the

class, one “would need to know what precisely was told to each class member’s doctor, the context

in which the communications were delivered, whether those communications were portrayed as fact



30
         The cases Reckitt cites in support of its argument are distinguishable. In Romero v. Allstate
Ins. Co., 52 F. Supp. 3d 715 (E.D. Pa. 2014), a non-antitrust case, the plaintiffs sought to invalidate
a release on the grounds that it was void as part of an illegal transaction. Id. at 721. The plaintiffs
requested issue certification on the question of whether the release was “part and parcel” of the
underlying transaction being challenged, but not on the crucial issue of whether the transaction being
challenged was, in fact, an independent violation of the law. Id. at 737. As such, the plaintiffs
“effectively concede[d] that certification of this issue would not create any efficiencies in the
upcoming Release-related trial” since there would need to be “circuitous and duplicative testimony”
in the subsequent trials. Id. Here, by contrast, the common evidence for the anticompetitive conduct
and market power portions of the EPPs’ antitrust claim will not be relevant to antitrust impact or
damages.
         Reckitt also cites to In re ConAgra Foods, Inc., 302 F.R.D. 537, 581 (C.D. Cal. 2014), where
the court declined to certify a class to litigate whether the defendant misled consumers, finding that
the plaintiffs would need to prove individualized reliance and causation such that the requested issue
class would not necessarily even determine the defendant’s liability. Id. at 581. That case, however,
involved a claim of misleading marketing of a brand of cooking oils, made from GMOs as “100%
natural.” Id. at 563. The court only denied certification of the issues class without prejudice, noting
that “[w]hile this is an issue that is common to all members of all proposed classes . . . it is unclear,
at this stage, what ultimate objective certifying a class to try this issue would advance.” Id. at 581.
                                                   83
or opinion, whether the scope and limits of the underlying evidence was disclosed, and whether the

doctor issued a prescription because of the alleged deception.” (Id.)

       This argument again conflates the element of an antitrust violation with the element of

antitrust impact. “[P]roof of [an antitrust] violation and of antitrust injury are distinct matters that

must be shown independently.” Atl. Richfield co. v. USA Petroleum Co., 495 U.S. 328, 344 (1990)

(quotations omitted). None of the questions concerning antitrust violation sought to be certified by

the EPPs require any inquiry into the individualized questions that will necessarily come into play

with regard to antitrust impact. Rather, the focus of inquiry will be entirely on Reckitt’s words and

actions. As I noted in an earlier decision in this case, “[t]he key question is whether the defendant

combined the introduction of a new product with some other wrongful conduct, such that the

comprehensive effect is likely to stymie competition, prevent consumer choice and reduce the

market’s ambit.” In re Suboxone (Buprenorphine Hydrochloride & Naloxone) Antitrust Litig., 64

F. Supp. 3d 665, 682 (E.D. Pa. 2014). Whether any individual class member relied on the deceptive

conduct or was otherwise influenced by the deceptive conduct 31 is completely separable from the

common issue of whether Reckitt filed a baseless Citizen Petition and knowingly engaged in the

deceptive conduct of manufacturing and disseminating false safety concerns about tablets in an

intended effort to influence prescribing habits. 32 See In re Foreign Exchange Benchmark Rates



31
        Reckitt engages in a lengthy discussion about Patient X and what such an individual would
need to prove in order to establish antitrust injury and damages. As the EPPs do not seek to certify
a class as to injury or damages, I need not address this discussion.
32
         Reckitt suggests that attempting to separate common and individual issues would not only
be impractical, but also unconstitutional. It explains that issues classes implicate the Seventh
Amendment when they would require juries at the individual trials to reexamine issues settled at the
class trial. (Reckitt’s Opp’n EPPs’ Class Cert. 22 (citing Castano v. Am Tobacco Co., 84 F.3d 734,
750 (5th Cir. 1996); Hostetler v. Johnson Controls, Inc., No. 15-226, 2018 WL 3868848, at *87
(N.D. Ind. Aug. 15, 2018)). With little further explanation, Reckitt concludes that the division of
issues here would violate the Seventh Amendment.
                                                  84
Antitrust Litig., No. 13-7789, 2019 WL 4171032, at *9–10 (S.D.N.Y. Sept. 3, 2019) (declining to

certify 23(b)(3) class because of individual issues regarding impact, but certifying a Rule 23(c)(4)

as to the existence of an antitrust conspiracy and the defendants’ participation in the conspiracy).

                iii.    Materially Advancing the Litigation

        In its final effort to defeat certification of a Rule 23(c)(4) class, Reckitt contends that the

proposed issues class fails to materially advance the litigation because it leaves “significant and

complex questions unanswered.” (Reckitt’s Opp’n EPPs’ Class Cert. 22 (quoting Gates, 655 F.3d

at 273).) It posits that several questions cannot be resolved through class proceedings, including

(1) causation (whether the wrongful conduct affected which product a patient purchased); (2) injury

(whether individual patients would have paid less for an alternative product in the but-for world);

(3) damages (the precise calculation of damages for each class member); and (4) unjust enrichment.

In addition, it argues that due to variations in the consumer protection laws from state to state, it is

not feasible to try such varied claims in a single trial.

        Considering the factors enumerated by the Third Circuit in Gates, and set forth above, I

disagree with Reckitt and conclude that certification of the proposed issues class will indeed

materially advance the litigation. As explained at length here, the issue of anticompetitive conduct

is wholly severable from the issues of antitrust impact and damages, as the anticompetitive conduct



        I find no such Seventh Amendment concerns here. The Seventh Amendment provides that
“no fact tried by a jury, shall be otherwise reexamined in any Court of the United States, than
according to the rules of the common law.” U.S. Const., amend VII. Notably, Reckitt fails to
identify any common issues that would have to reexamined and/or relitigated at any subsequent
individual proceedings. Indeed, the issue of antitrust violation is “so distinct and separable” from
the issue of antitrust impact that these issues “can be cleanly divided amongst separate trials without
injustice.” In re Program Antitrust Litig., No. 11-2242, 2014 U.S. Dist. LEXIS 138429, at *14 (D.
Mass. June 10, 2014) (noting that litigation of an antitrust violation would focus entirely on the
defendant’s conduct and state of the product market, whereas, assuming such violation, a trial of
antitrust impact and damages would involve fact-finding regarding whether a particular plaintiff
made a purchase of the drug at a supracompetitive price and the amount of any overcharges incurred)
(internal quotation marks and quotations omitted).
                                                   85
inquiry looks solely at the actions of the defendant without regard to their impact on any individual

class members. Proof of this issue alone is a significantly complex question that will require copious

amounts of witness testimony, documents, and expert analysis, all of which will be common to each

individual class member. In lieu of having each individual plaintiff produce this evidence at a

separate trial, issue certification will allow these determinations to be made by a single factfinder,

leaving only the individual determinations concerning impact and damages for separate trials.

        Moreover, as detailed above, the differences in state law, while perhaps relevant to a

plaintiff’s ultimate ability to recover, will not bear significantly on whether Reckitt’s conduct was

unlawful. Reckitt has not persuasively identified any unconstitutional or otherwise preclusive effect

that resolution of the proposed class issues will have, nor has Reckitt shown any plausible risk that

subsequent triers of fact will need to reexamine evidence and findings from resolution of the

common issues.

        Ultimately, common resolution of the proposed class issues—whether Reckitt engaged in

anticompetitive and deceptive conduct; whether Reckitt willfully maintained monopoly power

through such conduct; whether Reckitt had a specific intent to monopolize; whether Reckitt has

offered a non-pretextual procompetitive justification that could not have been obtained through less

restrictive means, and if so; whether the anticompetitive effects of Reckitt’s conduct outweigh their

procompetitive justifications—will either obviate the need for further individual trials or will fairly

and efficiently advance those individual trials by definitively resolving multiple questions common

to the class.

                c. Conclusion Regarding the EPPs’ Rule 23(c)(4) Class

        As I find that the proposed 23(c)(4) class is both ascertainable and cohesive, I find that the

class should be certified on the questions identified by the EPPs. Accordingly, I will grant the EPPs’

Motion for Class Certification in this respect.

                                                  86
IV.    CONCLUSION

       In light of the foregoing, I find that class certification for both the DPPs and the EPPs is

warranted in part.

       As to the DPPs, I conclude, upon “rigorous scrutiny,” that they have sufficiently established

all of the Rule 23(a) factors, as well as predominance and superiority under Rule 23(b)(3). Thus, I

certify the Class in its entirety. In connection with that decision, I deny Reckitt’s Motion to Exclude

the Opinion of Russell Lamb.

       As to the EPPs, I find that they have not proven that their requested injunctive class would

provide appropriate final relief to the class as a whole. Therefore, I decline to certify their class

under Rule 23(b)(2). I find, however, that the EPPs have sufficiently proven, under the myriad of

considerations enumerated by the Third Circuit, that the identified issues for the Rule 23(c)(4) issues

class warrant common resolution and, thus, certification.

       An appropriate Order follows.




                                                  87
